As filed with the Securities and Exchange Commission on March 1, 2013 1940 Act File No. 811-22685 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-2 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 1 [X] FEG Directional Access Fund LLC (Exact Name of Registrant as Specified in Charter) 201 E. Fifth Street, Suite 1600 Cincinnati, OH45202 (Address of Principal Executive Offices) 1-888-268-0333 (Registrant’s Telephone Number) Ryan Wheeler 201 E. Fifth Street, Suite 1600 Cincinnati, OH45202 (Name and Address of Agent for Service) Copy to: Joshua B. Deringer, Esq. Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA 19103-6996 215-988-2700 FEG DIRECTIONAL ACCESS FUND LLC Dated March 1, 2013 CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM LIMITED LIABILITY COMPANY INTERESTS FEG Directional Access Fund LLC (the “Fund,” formerly known as FEG Equity Access Fund LLC) is a limited liability company registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”), as a non-diversified, closed-end management investment company.The Fund’s investment objective is to provide access to Portfolio Fund Managers and to meet or exceed the return of the broad equity markets over a full market cycle with less volatility than the equity markets as measured by the MSCI World Index.The Fund cannot guarantee that its investment objectives will be achieved or that the portfolio designs and risk monitoring strategies will be successful.Investing in the Fund involves a high degree of risk.See “RISK FACTORS:General,” “RISK FACTORS:Market Risk” and “RISK FACTORS:Strategy Risk” beginning on page16. This Confidential Private Placement Memorandum (the “Memorandum”) applies to the offering of limited liability company interests (“Interests”) of the Fund.The Interests will generally be offered as of the first day of each calendar month.No person who is admitted as a member of the Fund (a “Member”) will have the right to require the Fund to redeem its Interest.The information in this Memorandum is not complete and may be changed.This Memorandum is not an offer to sell the Interests and is not soliciting an offer to buy the Interests in any state or jurisdiction where such offer or sale is not permitted. If you purchase an Interest in the Fund, you will become bound by the terms and conditions of the Limited Liability Company Operating Agreement of the Fund (the “Operating Agreement”).A copy of the Operating Agreement is attached as Appendix A to this Memorandum. Investments in the Fund may be made only by “Eligible Investors” as defined herein.See“INVESTOR QUALIFICATIONS” below on page 48. The Interests will not be listed on any securities exchange and it is not anticipated that a secondary market for the Interests will develop.The Interests are subject to substantial restrictions on transferability and resale and may not be transferred or resold except as permitted under the Operating Agreement.Although the Fund may offer to repurchase Interests from time to time, Interests will not be redeemable at a Member’s option nor will they be exchangeable for interests in or shares of any other fund.As a result, an investor may not be able to sell or otherwise liquidate his or her Interest.The Interests are appropriate only for those investors who can tolerate a high degree of risk and do not require a liquid investment and for whom an investment in the Fund does not constitute a complete investment program. This Memorandum concisely provides information that you should know about the Fund before investing.You are advised to read this Memorandum carefully and to retain it for future reference.Additional information about the Fund, including the Fund’s statement of additional information (“SAI”), datedMarch 1, 2013, has been filed with the Securities and Exchange Commission (“SEC”).You can request a copy of the SAI without charge by writing to the Fund, FEG Directional Access Fund LLC, 201 E. Fifth Street, Suite 1600, Cincinnati, OH, 45202, or by calling the Fund at 1-888-268-0333. The SAI is incorporated by reference into this Memorandum in its entirety.The table of contents of the SAI appears on page54of this Memorandum.You can obtain the SAI, and other information about the Fund, on the SEC’s website (http://www.sec.gov).The address of the SEC’s internet site is provided solely for the information of prospective investors and is not intended to be an active link. Neither the SEC nor any state securities commission has determined whether this Memorandum is truthful or complete, nor have they made, nor will they make, any determination as to whether anyone should buy these securities.Any representation to the contrary is a criminal offense. You should not construe the contents of this Memorandum as legal, tax or financial advice.You should consult with your own professional advisors as to legal, tax, financial, or other matters relevant to the suitability of an investment in the Fund. You should rely only on the information contained in this Memorandum and the SAI.The Fund has not authorized anyone to provide you with different information.You should not assume that the information provided by this Memorandum is accurate as of any date other than the date on the front of this Memorandum. ii FEG Directional Access Fund LLC TABLE OF CONTENTS SUMMARY OF FUND EXPENSES 1 SUMMARY OF PRINCIPAL TERMS 3 INVESTMENT OBJECTIVES AND STRATEGY 10 MANAGEMENT OF THE FUND 13 The Board of Directors 13 The Investment Manager and Sub-Adviser 13 INVESTMENT MANAGEMENT FEE 15 THE ADMINISTRATOR 15 THE CUSTODIAN 16 FUND EXPENSES 16 RISK FACTORS 16 CONFLICTS OF INTEREST 34 BROKERAGE ARRANGEMENTS 36 OUTSTANDING SECURITIES 36 CAPITAL ACCOUNTS AND ALLOCATIONS 37 FEDERAL INCOME TAX CONSIDERATIONS 38 INVESTMENTS BY EMPLOYEE BENEFIT PLANS 45 ACCESS TO INFORMATION 46 PURCHASING AN INTEREST 47 INVESTOR QUALIFICATIONS 48 REPURCHASES OF INTERESTS 48 TRANSFER OF INTERESTS 49 CALCULATION OF NET ASSET VALUE; VALUATION 50 MISCELLANEOUS 53 TABLE OF CONTENTS OF SAI 54 APPENDIX A – LIMITED LIABILITY COMPANY OPERATING AGREEMENT A-1 iii SUMMARY OF FUND EXPENSES The following table illustrates the expenses and fees that the Fund expects to incur and that Members can expect to bear directly or indirectly. MEMBER TRANSACTION EXPENSES Maximum Early Repurchase Fee (as a percentage of repurchased amount) (1) 2.00% ANNUAL EXPENSES (as a percentage of net assets) Investment Management Fee (2) 0.85% Interest Payments on Borrowed Funds None Other Expenses (including the expenses of registering the Fund with the SEC) 0.73% Acquired Fund (Portfolio Fund) Fees and Expenses (3) 2.61% Total Annual Expenses (includingthe Fund’s initial offering expenses) 4.18% In the event that a Member requests a repurchase of a capital account amount that had been contributed to the Fund within 18 months of the date of the most recent repurchase offer, the Fund’s board of directors (the “Board of Directors” or the “Board”) may require payment of a repurchase fee payable to the Fund in an amount equal to 2.00% of the repurchase price, which fee is intended to compensate the Fund for expenses related to such repurchase.Contributions shall be treated on a “first-in, first-out basis.”Otherwise, the Fund does not intend to impose any charges on the repurchase of Interests. See “REPURCHASES OF INTERESTS” on page 48. The Investment Management Fee (as defined below) is payable monthly by the Fund.The Investment Management Fee is equal to 0.85% on an annualized basis of the Fund’s netassets as of each month-end. The Investment Manager will pay the Sub-Adviser a monthly fee equal to 10% of any Investment Management Fee received by the Investment Manager from the Fund pursuant to the Investment Management Agreement as of the end of each calendar month.See “INVESTMENT MANAGEMENT FEE” on page15 for additional information. Members also indirectly bear a portion of the asset-based fees, incentive allocations and other expenses incurred by the Fund as an investor in the Portfolio Funds (as defined below).The Portfolio Fund Managers (as defined below) will generally receive management fees, typically ranging between 1% and 3% per annum of the Fund’s assets under their management, as well as quarterly or annual incentive allocations typically ranging between 10% and 30% of any profits earned during the applicable calculation period.These incentive allocations are generally calculated on a “high water mark” basis, with incentive allocations only being payable on cumulative profits in excess of the previous quarter-end or year-end high.The Investment Manager and Sub-Adviser do not participate in any of the fees or allocations paid to Portfolio Fund Managers. The purpose of the table above is to assist prospective investors in understanding the various fees and expenses Members will bear directly or indirectly.“Other Expenses,” as shown above, is an estimate based on anticipated contributions to the Fund and anticipated expenses for the first year of the Fund’s operations, and includes, among other things, professional fees and other expenses that the Fund will bear, including offering costs and fees and expenses of the Administrator (as defined below), escrow agent and custodian.For a more complete description of the various fees and expenses of the Fund, see “INVESTMENT MANAGEMENT FEE,” “THE ADMINISTRATOR,” “FUND EXPENSES,” “PURCHASING INTERESTS,” and “REPURCHASES OF INTERESTS.” The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The example assumes that all distributions are reinvested at net asset value and that the percentage amounts listed under annual expenses remain the same in the years shown.The assumption in the hypothetical example of a 5% annual return is required by regulation of the SEC applicable to all registered investment companies.The assumed 5% annual return is not a prediction of, and does not represent, the projected or actual performance of the Interests. EXAMPLE You would pay the following expenses on a $1,000 investment, assuming a 5% annual return: 1 YEAR 3 YEARS 5 YEARS 10 YEARS $44 $138 $243 $344 The example is based on the annual fees and expenses set out on the table above and should not be considered a representation of future expenses.Actual expenses may be greater or less than those shown.Moreover, the rate of return of the Fund may be greater or less than the hypothetical 5% return used in the example.A greater rate of return than that used in the example would increase the dollar amount of the asset-based fees paid by the Fund. 2 SUMMARY OF PRINCIPAL TERMS This is only a summary and does not contain all of the information that you should consider before investing in the Fund. Before investing in the Fund, you should carefully read the more detailed information appearing elsewhere in this Memorandum and the SAI, and the Fund’s Operating Agreement. The Fund The Fund FEGDirectional Access Fund LLC (the “Fund”) is a Delaware limited liability company that is registered under the Investment Company Act as a non-diversified, closed-end management investment company. The address of the Fund is c/o FEG Investors, LLC, 201 E. Fifth St., Suite 1600, Cincinnati, Ohio 45202; and its telephone number is 1-888-268-0333. The Fund’s Investment Objective The Fund’s investment objective is to meet or exceed the performance of the broad equity markets over a full market cycle with less volatility than the equity markets as measured by the MSCI World Index, although there can be no assurance that the Fund will achieve this objective. FEG Investors, LLC, the Fund’s Investment Manager (as defined below), will manage the Fund’s trading and investing activities by allocating its capital among a number of independent investment advisers (“Portfolio Fund Managers”) acting through pooled investment vehicles and/or managed accounts (collectively, “Portfolio Funds”). The Fund was formed to capitalize on the experience of the Investment Manager’s principals with evaluating and recommending to clients, non-traditional investment funds (i.e., hedge funds) by creating a fund-of-funds product which offers professional Portfolio Fund Manager due diligence, selection and monitoring, consolidated reporting, risk monitoring and access to Portfolio Fund Managers for a smaller minimum investment than would be required for direct investment. The Portfolio Funds that the Investment Manager selects for the Fund are managed by independent Portfolio Fund Managers.All of the Portfolio Funds will be bona fide third-party funds in which the Fund will be one of several Investors.The Fund will be a minority holder in the Portfolio Funds (typically owning less than 5% of each Portfolio Fund). The investment in the Portfolio Funds will be made at the discretion of the Fund’s Investment Manager.The Portfolio Fund Managers are not providing a particular directed course of investment for the assets invested in them by the Fund; rather, the Fund is an investor entitled to a proportionate claim to the assets of each Portfolio Fund in which it invests.The Fund will act as an investor in the Portfolio Funds, and as such, will not enter into investment advisory contracts with the Portfolio Fund Managers. Risk Factors An investment in the Fund involves substantial risks and special considerations. A discussion of the risks associated with an investment in the Fund can be found under “RISK FACTORS” on page 16. Board of Directors The Board of Directors has overall responsibility for the management and supervision of the Fund’s operations. A majority of the Board is and will be persons who are not “interested persons,” as defined in Section 2(a)(19) of the Investment Company Act (“Independent Directors”).To the extent permitted by applicable law, the Board may delegate any of its respective rights, powers and authority to, among others, the officers of the Fund, any committee of the Board, or the Investment Manager (as such terms are defined below).For further information, please see “MANAGEMENT OF THE FUND: The Board of Directors” on page 13. 3 The Investment Manager Under the supervision of the Board of Directors and pursuant to an investment management agreement (the “Investment Management Agreement”), FEG Investors, LLC, a Delaware limited liability company and an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), serves as the Fund’s investment manager (“Investment Manager”). The Investment Manager’s principal business address is 201 E. Fifth St., Suite 1600, Cincinnati, Ohio 45202. Its telephone number is 1-888-268-0333. The Investment Manager’s members are Fund Evaluation Group, LLC (“FEG”), InterOcean Capital, LLC (“InterOcean”), Mr. Gregory M. Dowling and Mr. J. Alan Lenahan. Messrs. Dowling and Lenahan are directors of Hedged Strategies with FEG. Sub-Adviser Pursuant to a sub-advisory agreement with the Investment Manager and the Fund (the “Sub-Advisory Agreement”), InterOcean Capital, LLC (“InterOcean”), an investment adviser registered under the Advisers Act, will serve as the Fund’s Sub-Adviser (in such capacity, the “Sub-Adviser”). The Sub-Adviser’s principal business address is 221 North LaSalle Street, Suite 900, Chicago, IL 60601. Its telephone number is 312-648-1720. The Sub-Adviser’s control persons are Jeffrey S. Camp, Rege S. Eisaman, Mark E. Carr and Barbara J. Kelly. The Sub-Adviser participates by appointing a member of the Investment Manager’s investment policy committee (the “Investment Policy Committee”), thereby assisting in providing for oversight of the Fund’s investments, making Portfolio Fund Manager selection and termination recommendations and approving significant and strategic asset allocation changes. Operating Agreement Members in the Fund (“Members”) and their counsel are urged to carefully read the Operating Agreement, which is attached hereto and forms an integral part of this Memorandum. Limited Liability Investors invest with limited liability. A Member will not be liable to the Fund for any amount in excess of such Member’s capital contributions and profits, if any. Interests in the Fund Purchasing Interests Members may be admitted when permitted by the Board of Directors. Generally, Members will only be admitted as of the beginning of a calendar month but may be admitted at any other time in the discretion of the Board of Directors. The minimum initial investment is $250,000 and additional contributions from existing Members may be made in a minimum amount of $100,000, although the Board of Directors may waive such minimums in certain cases. The initial value of each Member’s capital account is the amount invested by such Member.A prospective investor must submit a completed subscription document on or prior to the acceptance date set by the Fund and notified to prospective investors.The Fund reserves the right to reject, in its sole discretion, any request to purchase Interests of the Fund at any time.The Fund also reserves the right to suspend or terminate offerings of Interests at any time.Additional information regarding the subscription process is set forth under “PURCHASING AN INTEREST” below at page 47. 4 Eligibility Requirements Each investor in the Fund must be an “accredited investor” within the meaning of Rule 501 under the Securities Act of 1933, as amended. The requirements for so qualifying are set forth in the Subscription Agreement and Power of Attorney, and is discussed in the “INVESTOR QUALIFICATIONS” section of this Memorandum at page48. The foregoing requirements are regulatory minimums only. Each investor must have sufficient knowledge and experience in financial matters to evaluate the risks and merits of an investment in the Fund. Certain of the strategies applied by the Portfolio Fund Managers are leveraged, complex and involve substantial risks. Only investors capable of understanding and bearing such risks should consider investing in an Interest. Subscription Procedures A properly completed Subscription Agreement and Power of Attorney must be returned to the Fund at least 15 days before the beginning of the calendar month in order for the subscriber to be admitted as a Member of the Fund on the first day of that calendar month. Wire transfers (or good funds) must be received by the Fund’s bank by the 10th business day preceding the beginning of such calendar month. The Board of Directors may waive such deadlines in its sole discretion. Taxes The Fund has received an opinion of counsel that, for federal income tax purposes, the Fund will be classified as a partnership and not as a corporation, and, based on a “facts and circumstances” analysis, will not be treated as a publicly traded partnership taxable as a corporation. As a result, each Member will be required to include in the Member’s U.S. federal taxable income the Member’s allocable share of the Fund’s taxable income each year, regardless whether the Fund makes a distribution to the Member in that year. In addition, for a variety of reasons, a Member’s allocation of taxable income of the Fund in any year may be more or less than the amount of net profits allocated to the Member’s capital account for that year. For the reasons described above and because, among other things, the Fund is not generally obligated, and does not intend, to make distributions, Members may recognize substantial amounts of taxable income in each year, the taxes on which are substantially in excess of any distributions from the Fund. For a discussion of certain tax risks and considerations relating to an investment in the Fund see “FEDERAL INCOME TAX CONSIDERATIONS,” below at page 38. Investors should consult their own tax advisers with respect to the specific federal, state, local, U.S. and non-U.S. tax consequences of the purchase, ownership and disposal of an Interest in the Fund and/or the filing requirements, if any, associated with the purchase, ownership and disposal of an Interest in the Fund. Tax-Exempt Investors The Fund is expected to receive “unrelated business taxable income”(“UBTI”).Tax-exempt investors are urged to consult their tax advisers and to consider whether an investment in FEG Equity Access Fund Ltd., a Cayman Islands corporate entity that invests in the Fund, is a more appropriate investment.An investment in the Fund is not appropriate for charitable remainder trusts.For a further discussion of UBTI, please see “FEDERAL INCOME TAX CONSIDERATIONS,” below at page 38. 5 Financial Terms Organizational Expenses The Investment Manager paid the fees and expenses incurred in connection with the organization of the Fund and the initial offering of the Interests. Management Fee The Investment Manager receives from the Fund a monthly management fee (“Management Fee”) equal to 1/12th of 0.85% of the Fund’s month-end net asset value, prior to reduction for the Management Fee then being calculated (a 0.85% annual rate). The Management Fee is paid monthly in arrears. The Investment Manager will pay the Sub-Adviser a monthly fee equal to 10% of any Investment Management Fee received by the Investment Manager from the Fund pursuant to the Investment Management Agreement as of the end of each calendar month. The Fund’s Expenses The Fund, and therefore the Fund’s investors, will bear all of its own expenses, including, but not limited to, the Management Fee payable to the Investment Manager; all expenses that the Board of Directors reasonably determines to be incurred in connection with the Fund’s investment activities including, but not limited to, due diligence costs, Portfolio Fund Manager background checks, systems and travel costs (or a portion thereof) incurred by the Investment Manager (or its members) in connection with the Fund’s investment activities; any taxes to which the Fund is subject; the Portfolio Fund fees and expenses described below; regulatory fees; and interest charges. In addition, except as described below, the Fund will bear all of its own ordinary operating and administrative expenses, which include, but are not limited to, administration fees paid to J.D. Clark and Company (the “Administrator”) (a division of UMB Fund Services, Inc.); amounts due to persons not affiliated with the Investment Manager or Sub-Adviser for providing operating and administrative services, custody, legal, accounting, audit and tax services to the Fund or to the Investment Manager or Sub-Adviser with respect to the activities of the Fund; registration and filing fees; licensing fees, insurance expenses, costs of preparing, printing and mailing reports and other documents, including proxy materials, and the cost of the ongoing offering of the Interests. The Fund will bear all of its extraordinary expenses, if any. Expenses incurred in connection with the Fund’s status as a registered investment company, such as travel-related expenses and fees of members of the Board of Directors who are not affiliated with the Investment Manager, and reporting and filing costs are borne by the Fund.For a further description of the Fund’s expenses, please see “FUND EXPENSES,” below at page 16. 6 Portfolio Fund Fees and Expenses The Portfolio Fund Managers will generally receive management fees, typically ranging between 1% and 3% per annum of the Fund’s assets under their management, as well as quarterly or annual incentive allocations typically ranging between 10% and 30% of any profits earned during the applicable calculation period. These incentive allocations are generally calculated on a “high water mark” basis, with incentive allocations only being payable on cumulative profits in excess of the previous quarter-end or year-end high. The Investment Manager does not participate in any of the fees or allocations paid to Portfolio Fund Managers. As an investor in the Portfolio Funds, the Fund will bear its allocable portion of Portfolio Fund operating and administrative expenses. Liquidity Fund Repurchases of Interests No Member will have the right to require the Fund to redeem its Interest.Rather, the Board of Directors may, from time to time cause the Fund to offer to repurchase Interests from Members.The Investment Manager expects that it will recommend such repurchase offers twice a year, effective as of June 30th and December 31st each year.The repurchase amount will be determined by the Board of Directors in its complete and absolute discretion, but is expected to be no more than approximately 25% of the Fund’s outstanding Interests.For a further discussion, please see“REPURCHASES OF INTERESTS,” below at page 48. Mandatory Redemptions The Board of Directors may cause the Fund to redeem the Interest of a Member or of any person acquiring an Interest from or through a Member, if the Board determines or has reason to believe that, among other things: (1) the Interest has been transferred or vested in any person by operation of law as a result of the Member’s death, dissolution, bankruptcy, or incompetency; (2) ownership of the Interest by a Member or other person will cause the Fund to be in violation of, or subject the Fund, the Investment Manager or the Interests to additional registration or regulation under applicable laws of the United States or any other relevant jurisdiction; (3) continued ownership of the Interest by such person may be harmful to the business or reputation of the Fund or the Investment Manager, or cause the Fund or its Members undue risk of adverse tax or other fiscal consequences; (4) for any period during which an emergency exists as a result of which it is not reasonably practicable for the Fund to dispose of securities it owns or determine the value of the Fund’s net assets; (5) any representation or warranty made by a Member in connection with the acquisition of such Interest was not true when made or has ceased to be true; or (6) it would be in the best interests of the Fund, as determined by the Board in its sole and absolute discretion, for the Fund to redeem such Interest. Any such redemption would be effected pursuant to, and in accordance with, Rule 23c-2 under the Investment Company Act. Transferability Members may not assign or otherwise transfer Interests (except by operation of law) without the prior written consent of the Board of Directors and as provided in the Operating Agreement. Any attempt to sell or transfer Interests without such prior approval is void. Each transferring Member and transferee may be charged reasonable expenses, including attorneys’ and accountants’ fees, incurred by the Fund in connection with the transfer.See “TRANSFER OF INTERESTS,” below at page 49. 7 Distributions The Board of Directors does not anticipate making distributions. The Operating Agreement does, however, authorize the Board of Directors to make discretionary distributions in cash or in kind. Administration; Reporting Administrator J.D. Clark and Company, a division of UMB Fund Services, Inc. Tax Year End December 31. Fiscal Year End March 31. Reporting Members will receive individualized monthly unaudited statements with an estimated ending capital balance, quarterly performance commentary and audited annual financial statements. Ernst & Young LLP will serve as the Fund’s independent registered public accounting firm. Tax Information It is not expected that definitive tax information for a calendar year will be available for Members before April 15 of the following year (although the Board of Directors will attempt to provide estimates of this tax information in time for Members to make required tax payments, provided that the Fund receives timely information from the Portfolio Funds). Accordingly, Members will generally be required to obtain extensions, at both the state and federal levels, for the filing of their income tax returns. Risks Speculative, Leveraged Strategies The investment program of the Fund attempts to reduce risk through diversification of Portfolio Fund Managers and Portfolio Funds. Nevertheless, prospective investors should recognize that many (if not all) Portfolio Funds selected by the Investment Manager implement speculative investment strategies that involve substantial risk of loss. Prospective investors must meet the suitability requirements of the Fund, and the Interests are suitable only for investors who fully understand and are willing and financially able to bear the risks associated with an investment in the Fund. Some or all alternative investment programs may not be suitable for certain investors. No assurance can be given that the investment objectives of the Fund or the Portfolio Funds in which it invests will be achieved. The Fund is a speculative and illiquid investment that involves a high degree of risk. Investors must be prepared to lose all or substantially all of their investment in the Fund. The Fund’s performance may be volatile. The Fund’s portfolio will likely consist of a limited number of Portfolio Funds resulting in potentially greater volatility and greater exposure to losses of any one Portfolio Fund than would be the case in a more broadly diversified fund of funds. Many Portfolio Funds use leveraged (and in certain cases highly leveraged) investment strategies. The use of leverage magnifies rates of return (both positive and negative). The Investment Manager has management authority over the Fund and is dependent upon the services of the Investment Manager’s principals. There will be no secondary market for the Interests and none is expected to develop. Interests may not be transferred without the prior written consent of the Board of Directors, which the Board of Directors may withhold in its absolute discretion. The Fund is subject to fees and expenses, which reduce any trading profits. The Portfolio Fund Managers’ receipt of performance-based fees may create an incentive for the Portfolio Fund Managers to make investments that are riskier or more speculative than would be the case in the absence of such performance-based fees. Neither the Fund nor any Portfolio Fund is subject to the same regulatory requirements as mutual funds. 8 Conflicts of Interest The Fund, the Board of Directors, the Investment Manager and Sub-Adviser are subject to actual and potential conflicts of interest.See “CONFLICTS OF INTEREST,” below at page 34. 9 INVESTMENT OBJECTIVES AND STRATEGY The Fund’s Investment Objectives The Fund’s investment objective is to meet or exceed the performance of the broad equity markets over a full market cycle with less volatility than the equity markets as measured by the MSCI World Index, although there can be no assurance that the Fund will achieve this objective.The Fund was formed to capitalize on the experience of the Investment Manager’s principals with evaluating and recommending to clients, and designing portfolios of non-traditional investment funds (i.e., hedge funds) by creating a fund-of-funds product which offers professional Portfolio Fund Manager due diligence, selection and monitoring, consolidated reporting, risk monitoring and access to Portfolio Fund Managers for a smaller minimum investment than would be required for direct investment.The Fund’s investment objective is not fundamental and may be changed by the Fund’s Board of Directors without the vote of a majority (as defined by the Investment Company Act) of the Fund’s outstanding Interests.The Fund’s Board of Directors will provide investors with at least 60 days’ notice prior to changing the Fund’s investment objective. Investment Strategy Description The Investment Manager’s investment policy committee (the “Investment Policy Committee”) allocates the Fund’s assets among a number of Portfolio Fund Managers, through investing the Fund assets in Portfolio Funds, and primarily invests with Portfolio Fund Managers who employ a hedged directional strategy, although there is no material limitation on the nature of the strategies which the Portfolio Fund Managers may employ. The identity and number of Portfolio Fund Managers in the Fund’s portfolio and the Fund’s allocation of capital among them will change over time.The Investment Manager may withdraw from or invest in different Portfolio Funds and terminate or enter into investment advisory agreements with new Portfolio Fund Managers without prior notice to or the consent of the Members.The Investment Manager reserves the right to alter or modify some or all of the Fund’s investment strategies in light of available investment opportunities and to take advantage of changing market conditions if the Investment Manager determines that such alterations or modifications are consistent with the investment objective of the Fund, subject to what the Investment Manager considers an acceptable level of risk. Hedged directional investment strategies generally involve taking both long and short positions in equity securities deemed to be under or overvalued.Although the combination of long and short investing can provide an element of protection against (but not eliminate) directional market exposure, hedged directional Portfolio Fund Managers generally do not attempt to neutralize the amount of their long and short positions (i.e., they will be net long or net short).If the Investment Manager determines that the Fund has an overly long directional bias, it may allocate Fund assets to a pure short-selling Portfolio Fund Manager, although it does not currently intend to do so actively or regularly. A hedged directional manager is expected to produce equity-like returns, although there is no strict mandate to invest only in equities.Besides equities, Portfolio Funds may invest in commodities, credit instruments, options and other derivatives.Portfolio Funds will also invest with varying degrees of market exposure from market neutral, which takes offsetting “long” and “short” positions to neutralize the impact of market movements, to more directional approaches that may even try to amplify the expected movements of markets.The Fund’s assets will be invested across market capitalizations, industries, sectors, and geographies, including international and emerging markets.Portfolio Fund Managers, however, may specialize in specific market capitalizations, industries, sectors and/or geographic regions. Due Diligence, Investment Process and Ongoing Monitoring The Investment Manager’s Portfolio Fund Manager evaluation process attempts to identify superior Portfolio Fund Managers by evaluating each Portfolio Fund Manager based upon the following six attributes: 10 Conviction: Determining a Portfolio Fund Manager’s commitment to their investment philosophy and investors. Consistency: Determining whether the Portfolio Fund Manager has applied a consistent investment philosophy in managing assets. Pragmatism: Identifying that a Portfolio Fund Manager understands its competitive advantages and has the ability to generate returns. Investment Culture: Evaluating the Portfolio Fund Manager’s institutional culture to determine whether it has a stable group of experienced, motivated professionals. Risk Controls: Evaluating the Portfolio Fund Manager’s risk management processes for both the investment portfolio and investment operations. Active Return: Determining whether the Portfolio Fund Manager has historically produced attractive investment returns on a risk-adjusted basis. Prior to allocating assets to a Portfolio Fund Manager, the Investment Manager conducts qualitative and quantitative diligence on potential Portfolio Fund Managers, which may include on-site visits (which generally include meetings with a Portfolio Fund Manager’s investment, operations and risk management professionals). The Investment Manager reviews and evaluates a Portfolio Fund Manager’s investment strategies and investment process, performance record, stability of organizational structure and team of investment professionals (including firm history and ownership, employee and client retention and turn-over) and fee structure.The Investment Manager seeks to understand the Portfolio Fund Manager’s sourcing and evaluation of investments, including the relationship of investments to each other in the portfolio and exit strategies with respect to such investments. The Investment Manager also seeks to understand the Portfolio Fund Manager’s “back office” operations, including its operating, valuation and reporting policies and procedures. The Investment Manager evaluates the checks and balances within a Portfolio Fund Manager’s “back office” operations as well as the responsibilities and qualifications of key professionals monitoring these operations.All initial Portfolio Fund Manager allocations are approved by the Investment Manager’s Investment Policy Committee.Once the Investment Manager allocates assets to a Portfolio Fund Manager, the Investment Manager begins the ongoing monitoring process, which includes receiving and reviewing performance updates and maintaining an ongoing continuing dialogue with the Portfolio Fund Manager. The Investment Manager expects to limit the Fund’s exposure to any one Portfolio Fund to no more than 20% of the net asset value of the portfolio at the time of allocation.While this may be a considerably greater commitment to a single fund than most fund-of-funds would undertake, the Investment Manager believes that it is acceptable given the portfolio diversification it will initially require of Portfolio Funds, and the Investment Manager does not envision such a large commitment to any Portfolio Fund that did not possess such diversification.However, the Investment Manager is not subject to any formal diversification policies in managing the Fund’s assets. The Investment Manager may terminate a Portfolio Fund Manager for a variety of reasons, which may include lack of performance, asset growth, style drift, decline of institutional controls and key personnel departures.The Investment Manager may also terminate a Portfolio Fund Manager to allocate assets to another Portfolio Fund Manager the Investment Manager considers a more attractive investment opportunity for the Fund. All Portfolio Fund Manager terminations are approved by the Investment Manager’s Investment Policy Committee. Leverage; Liquidity Facilities The Portfolio Fund Managers will generally use leverage in their investment activities through trading stocks on margin, selling securities short, repurchase agreements, futures, swaps and other derivatives, bank borrowings, structured finance vehicles and other means.Generally, there is no limitation on the amount of leverage that may be utilized by the Portfolio Funds.In addition, the Fund has the authority to borrow money directly, although the Investment Manager does not anticipate any direct borrowings except for cash management purposes such as providing liquidity for investments and repurchases. 11 Direct Trading; Cash Reserves The Investment Manager may conduct certain direct (i.e., not through a Portfolio Fund Manager) trading activities for cash management, hedging or portfolio reallocation purposes.The Investment Manager does not expect such direct trading to constitute a significant portion of the Fund’s investment activity. The Investment Manager may maintain such cash reserves as it may from time to time deem to be appropriate and may invest and manage such cash reserves in U.S. Treasury securities and similar short-term instruments or accounts. Futures Transactions The Fund has claimed an exclusion from the definition of the term “commodity pool operator” under the Commodity Exchange Act of 1974, as amended (the “CEA”), and, therefore, is not subject to registration or regulation as a commodity pool operator under the CEA.In February 2012, the Commodity Futures Trading Commission (the “CFTC”) adopted certain regulatory changes that will subject the adviser of an investment company to registration as a Commodity Pool Operator (“CPO”) if the investment company is unable to comply with certain trading and marketing limitations. With respect to investments in swap transactions, commodity futures, commodity options or certain other derivatives used for purposes other than bona fide hedging purposes, an investment company must meet one of the following tests under the amended regulations in order to claim an exemption from being considered a “commodity pool” or a CPO.First, the aggregate initial margin and premiums required to establish an investment company’s position in such investments maynot exceed five percent (5%) of the liquidation value of the investment company’s portfolio (after accounting for unrealized profits and unrealized losses on any such investments).Alternatively, the aggregate net notional value of the investment company’s portfolio (after accounting for unrealized profits and unrealized losses on any such positions).In addition to meeting one of the foregoing trading limitations, the investment company may not market itself as a commodity pool or otherwise as a vehicle for trading in the commodity futures, commodity options or swaps and derivatives markets.In the event that either the Investment Manager or Sub-Adviser was required to register as a CPO, the disclosure and operations of the Fund would need to comply with all applicable CFTC regulations.Compliance with these additional registration and regulatory requirements would increase operational expenses.Other potentially adverse regulatory initiatives could also develop.A related CFTC proposal to harmonize applicable CFTC and SEC regulations could, if adopted, mitigate certain disclosure and operational burdens if CPO registration were required. Additionally, the Investment Manager has filed for relief under CFTC Letter No. 12-38 from the Division of Swap Dealer and Intermediary Oversight.CFTC Letter No. 12-38 grants temporary no-action relief to CPOs of “fund of funds” that qualify for the exemption under CFTC Rule 4.5.The no-action reliefs exempts the Investment Manager from any requirement to register as a CPO through the later of June 30, 2013 or six months after the effective date of revised guidance (or the compliance date, if later) regarding the application of de minimis thresholds to funds of funds within the context of CFTC Rule 4.5.Upon the expiration of the no-action relief, the Investment Manager will register as a CPO, if required. THE FUND IS A HIGHLY SPECULATIVE INVESTMENT AND IS NOT INTENDED AS A COMPLETE INVESTMENT PROGRAM.IT IS DESIGNED ONLY FOR SOPHISTICATED PERSONS WHO CAN BEAR THE ECONOMIC RISK OF THE LOSS OF THEIR INVESTMENT IN THE FUND AND WHO HAVE A LIMITED NEED FOR LIQUIDITY IN THEIR INVESTMENT.THERE CAN BE NO ASSURANCE THAT THE FUND WILL ACHIEVE ITS INVESTMENT OBJECTIVE. 12 MANAGEMENT OF THE FUND The Board of Directors The Fund’s Board of Directors has overall responsibility for the management and supervision of the Fund’s operations. Each member of the Board of Directors is deemed to be a “manager” under Delaware’s Limited Liability Company Act.A majority of the Directors of the Board are and will be persons who are not “interested persons,” as defined in Section 2(a)(19) of the Investment Company Act (“Independent Directors”). The Directors who are not affiliated with the Investment Manager or Sub-Adviser will be entitled to remuneration from the Fund and to be reimbursed for their reasonable traveling, hotel and other expenses properly incurred in attending meetings of the Directors or any committee of the Directors or any general meeting held in connection with the business of the Fund. The Operating Agreement provides that the Directors, the Investment Manager, and the Tax Matters Partner shall not be liable to the Fund or to any of its Members for any loss or damage occasioned by any act or omission in the performance of such person’s services to the Fund, unless it shall be determined by final judicial decision in a court of competent jurisdiction on the merits from which there is no further right to appeal that such loss is due to an act or omission of such person constituting willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of such person’s office or as otherwise required by law.The Directors, the Investment Manager, and the Tax Matters Partner will also be indemnified by the Fund, subject to the standard of care set forth in the preceding sentence.The Operating Agreement also provides for an advancement of indemnification expenses. The rights of indemnification provided under the Operating Agreement shall not be construed so as to provide for indemnification of an indemnitee for any liability (including liability under federal securities laws which, under certain circumstances, impose liability even on persons that act in good faith) to the extent (but only to the extent) that such indemnification would be in violation of applicable law, but shall be construed so as to effectuate the applicable provisions of the Operating Agreement to the fullest extent permitted by law. The Investment Manager and Sub-Adviser Under the supervision of the Board of Directors and pursuant to an Investment Management Agreement, FEG Investors, LLC, a recently organized Delaware limited liability company, serves as the Investment Manager to the Fund.The Investment Manager’s principal business address is 201 E. Fifth St., Suite 1600, Cincinnati, Ohio 45202. The Investment Manager’s telephone number is 1-888-268-0333. The Investment Manager’s members are Fund Evaluation Group, LLC (“FEG”), InterOcean Capital, LLC (“InterOcean”), Mr. Gregory M. Dowling and Mr. J. Alan Lenahan. Messrs. Dowling and Lenahan are primarily responsible for the day-to-day portfolio management of the Fund.Mr. Dowling, managing Principal and Director of Hedged Strategies, has been with FEG since 2004.Mr. Lenahan, Managing Principal and Director of Hedged Strategies, has been with FEG since 2002.In managing the investment operations of the Fund, the Investment Manager has access to the research and portfolio management resources of FEG, although all Fund asset allocation decisions will be made by the Investment Manager, subject to approval by the Investment Manager’s Investment Policy Committee. Pursuant to a sub-advisory agreement with the Investment Manager and the Fund (the “Sub-Advisory Agreement”), InterOcean Capital, LLC (“InterOcean”), an investment adviser registered under the Advisers Act, will serve as the Fund’s Sub-Adviser (in such capacity, the “Sub-Adviser”). The Sub-Adviser’s principal business address is 221 North LaSalle Street, Suite 900, Chicago, IL 60601.Its telephone number is 312-648-1720.The Sub-Adviser’s control persons are Jeffrey S. Camp, Rege S. Eisaman, Mark E. Carr and Barbara J. Kelly. The Sub-Adviser participates by appointing a member of the Investment Manager’s investment policy committee (the “Investment Policy Committee”), thereby assisting in providing for oversight of the Fund’s investments, making Portfolio Fund Manager selection and termination recommendations and approving significant and strategic asset allocation changes. 13 InterOcean was formed in November 2005 to provide high net worth clients, family offices, and related entities with investment consulting services and innovative asset management strategies.The core team of InterOcean was formed in July of 1999 at the Montgomery Private Client Services Division of Banc of America Securities, and the group moved to Morgan Stanley in June of 2001.InterOcean utilizes asset management strategies available in the marketplace to achieve a client’s investment objectives.It complements these strategies with proprietary asset management strategies that are not generally provided by third party advisors and/or securities.InterOcean’s founders have been working with substantially the same client base for the last ten years.The firm was formed in 2005 and is independently owned and approximately 85% of the equity is held by employees.InterOcean has approximately $650 million of assetsunder management and has nine employees. The Fund’s SAI provides additional information about the Investment Policy Committee’s compensation, other accounts managed, and ownership of securities in the Fund. The Investment Management Agreement The Investment Management Agreement provides that the Investment Manager will provide portfolio management services, manage the Fund’s investing activities, assist the Fund generally in the conduct of its business, maintain or cause to be maintained necessary books and records of the Fund, and render services on behalf of the Fund (not otherwise provided by third parties) necessary for the Fund’s operations. Subject to the Board of Directors’ oversight, the Investment Manager has agreed, among other things, to:make investment decisions and provide a program of continuous investment management for the Fund. The Investment Management Agreement further provides that the Investment Manager will not be liable for, and shall be indemnified for, any error of judgment or mistake of law or for any loss suffered by the Fund in connection with matters to which such agreement relates, except a loss resulting from willful misfeasance, bad faith, or gross negligence on the part of the Investment Manager in the performance of its duties or from reckless disregard by the Investment Manager of its obligations and duties under the Investment Management Agreement.The Investment Management Agreement also provides for an advancement of indemnification expenses. The rights of indemnification provided under the Investment Management Agreement shall not be construed as a waiver of any rights of the Fund under the federal securities laws or to provide for indemnification of an indemnitee for any liability which, under certain circumstances, impose liability even on persons that act in good faith to the extent (but only to the extent) that such indemnification would be in violation of applicable law, but shall be construed so as to effectuate the applicable provisions of the Investment Management Agreement to the fullest extent permitted by law. The Investment Management Agreement will remain in effect two years from its date of execution, and will continue in effect year to year thereafter; provided that the continuation of the Investment Management Agreement shall be specifically approved at least annually by the affirmative vote of a majority of the members of the Fund’s Board of Directors who are not parties to the Investment Management Agreement or interested persons (as defined in the Investment Company Act) of any party to the Investment Management Agreement, or of any entity regularly furnishing investment advisory services with respect to the Fund pursuant to an agreement with any party to the Investment Management Agreement, cast in person at a meeting called for the purpose of voting on such approval.The Investment Management Agreement may be terminated at any time without penalty, on 60 days’ written notice, by the Fund’s Board, by vote of holders of a majority of the outstanding voting securities of the Fund, or by the Investment Manager. The Sub-Advisory Agreement The Sub-Advisory Agreement provides that the Sub-Adviser will participate by appointing a member of the Investment Manager’s Investment Policy Committee, thereby assisting in providing for oversight of the Fund’s investments, making Portfolio Fund Manager selection and termination recommendations and approving significant and strategic asset allocation changes.The Sub-Adviser also (i) cooperates with and provides reasonable assistance to the Investment Manager, the Fund’s administrator, the Fund’s custodian, the Fund’s transfer agent and pricing agents and all other agents and representatives of the Fund and the Investment Manager; (ii) keeps all such persons fully informed as to such matters as they may reasonably deem necessary to the performance of their obligations to the Fund; (iii) provides prompt responses to reasonable requests made by such persons; (iv) and maintains necessary and appropriate interfaces with each such person so as to promote the efficient exchange of information. 14 The Sub-Advisory Agreement further provides that the Sub-Adviser, including each affiliate, shareholder, partner, member, officer, director, principal, employee, or agent of the Sub-Adviser, shall not be liable to the Investment Manager or to the Fund or to any of their members for any loss or damage occasioned by any act or omission in the performance of the Sub-Adviser’s services under the Sub-Advisory Agreement, unless it shall be determined by final judicial decision in a court of competent jurisdiction on the merits from which there is no further right to appeal that such loss is due to an act or omission of the Sub-Adviser constituting willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of the Sub-Adviser or as otherwise required by law. The Sub-Advisory Agreement will remain in effect two years from its date of execution, and will continue in effect year to year thereafter; provided that such continuation of the Sub-Advisory Agreement shall be specifically approved at least annually by the Board of Directors and by a vote of a majority of the Independent Directors, cast in person at a meeting called for the purpose of voting on such approval.The Sub-Advisory Agreement may be terminated at any time without penalty, by the Fund’s Board or a majority of the outstanding voting securities of the Fund, on 60 days’ written notice to the Investment Manager and the Sub-Adviser, or by the Investment Manager or Sub-Adviser on 60 days’ written notice to the Fund and the other party.The Sub-Advisory Agreement will terminate automatically upon the termination of the Investment Management Agreement. INVESTMENT MANAGEMENT FEE Pursuant to the Investment Management Agreement, the Fund pays the Investment Manager a monthly fee (the “Investment Management Fee”) equal to 0.85% on an annualized basis of the Fund’s assets as of each month-end.The Investment Management Fee is paid to the Investment Manager out of the Fund’s assets and will decrease the net profits or increase the net losses of the Fund that are credited to or debited against each Member’s capital account, thereby decreasing the net profits or increasing the net losses of the Fund.Net assets means the total value of all assets of the Fund, less an amount equal to all accrued debts, liabilities and obligations of the Fund.The Investment Management Fee is computed based on the net assets of the Fund as of the last day of each month, and is due and payable in arrears within five business days after the end of the month. The Investment Manager will pay the Sub-Adviser a monthly fee equal to 10% of any Investment Management Fee received by the Investment Manager from the Fund pursuant to the Investment Management Agreement as of the end of each calendar month.A discussion regarding the basis for the Board’s approval of the Investment Management Agreement and Sub-Advisory Agreementis available in the Fund’s semi-annual report for the period ended September 30, 2012. THE ADMINISTRATOR J.D. Clark and Company serves as the Fund’s administrator (the “Administrator”).The Administrator, a division of UMB Fund Services, Inc. and a subsidiary of UMB Financial Corporation (NASDAQ: UMBF), is located in Media, Pennsylvania.The Fund has entered into an agreement with the Administrator to perform general administrative tasks for the Fund, including but not limited to the keeping of financial accounting books and Member records.In consideration for these services, the Fund will pay the Administrator a monthly administration fee of up to 0.08% on an annualized basis of the net assets of the Fund as of each month-end (subject to a minimum of up to $5,000 per month) (prior to reduction for any Investment Management Fee) (the “Fund Administration Fee”).The Fund Administration Fee is paid to the Administrator out of the assets of the Fund and will therefore decrease the net profits or increase the net losses of the Fund.The Fund will also reimburse and pay the Administrator for certain out-of-pocket expenses and pay the Administrator a fee for transfer agency and regulatory administration services. 15 THE CUSTODIAN All Fund assets other than interests in Portfolio Funds (which are not in certificate form and are maintained on the records of the Portfolio Fund) are maintained in the name of the Fund with the following qualified custodian:UMB Bank, N.A. (the “Custodian”), which serves as custodian to the Fund. The Investment Manager may maintain Fund assets with additional custodians, replace one or more of the foregoing custodians, or cease to utilize the services of one or more custodians at any time.The Custodian’s principal business address is 1010 Grand Boulevard, Kansas City, Missouri 64106.The Custodian is an affiliate of the Administrator. FUND EXPENSES The Fund will pay all of its own expenses other than those that the Investment Manager or an affiliate of the Investment Manager assumes, if any.The expenses of the Fund include, but are not limited to, any fees and expenses in connection with the offering and issuance of Interests; all fees and expenses directly related to portfolio transactions and positions for the Fund’s account such as direct and indirect expenses associated with the Fund’s investments, and enforcing the Fund’s rights in respect of such investments; quotation or valuation expense; the Investment Management Fee, and the Administration Fees; brokerage commissions; interest and fees on any borrowings by the Fund; professional fees (including, without limitation, expenses of consultants, experts and specialists); research expenses; fees and expenses of outside legal counsel (including fees and expenses associated with the review of documentation for prospective investments by the Fund), including foreign legal counsel; accounting, auditing and tax preparation expenses; fees and expenses in connection with repurchase offers and any repurchases or redemptions of Interests; taxes and governmental fees (including tax preparation fees); fees and expenses of any custodian, sub-custodian, transfer agent, and registrar, and any other agent of the Fund; all costs and charges for equipment or services used in communicating information regarding the Fund’s transaction with any custodian or other agent engaged by the Fund, as applicable; bank services fees; costs and expenses relating to any amendment of the Operating Agreement or other organizational documents of the Fund; expenses of preparing, amending, printing, and distributing Memorandums and SAIs (and any supplements or amendments thereto), reports, notices, other communications to Members, and proxy materials; expenses of preparing, printing, and filing reports and other documents with government agencies; expenses of Members’ meetings, including solicitation of proxies in connection therewith; expenses of corporate data processing and related services; member recordkeeping and account services, fees, and disbursements; expenses relating to investor and public relations; fees and expenses of the members of the Board who are not employees of the Investment Manager or its affiliates; insurance premiums; extraordinary expenses such as litigation expenses; and all costs and expenses incurred as a result of dissolution, winding-up and termination of the Fund.The Fund may need to sell portfolio securities to pay fees and expenses, which would cause the Fund to realize taxable gains. RISK FACTORS An investment in the Fund is speculative and involves a high degree of risk.There can be no assurance that the Fund’s objective will be achieved or that Members will not incur losses.Prospective Members should consider the following in determining whether an investment in the Fund is suitable for them. General Limited Operating History; Potential Loss of Investment The Fund is a recently formed entity and has a limited operating history upon which prospective investors in the Fund can evaluate its likely performance.Prior to April 1, 2012, the Fund was not registered as an investment company.All financial investments risk the loss of capital.The value of the Fund’s assets should be expected to fluctuate based on the fluctuation in the value of the Portfolio Funds in which it invests.Although the Investment Manager seeks to lessen risk by diversifying the Fund’s investments across a number of Portfolio Fund Managers, the Portfolio Fund Managers will generally employ similar hedged strategies, and a Member could lose all or a substantial amount of an investment in the Fund.In addition, to the extent that a Portfolio Fund’s or more than one Portfolio Fund’s assets are concentrated in securities of a single issuer or issuers in a single industry, the benefit of diversification may be decreased.No guarantee or representation is made that the Fund’s investment program will be successful.PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS. 16 Non-Diversified Status The Fund is “non-diversified” under the Investment Company Act. That means that the Fund is not subject to limitations under the Investment Company Act on the percentage of its assets that may be invested in the securities of any one issuer, market segment or Portfolio Fund.The Fund’s net asset values may therefore experience greater volatility than that of an investment company that is subject to such limitations. This policy gives the Fund more flexibility to invest in the obligations of a single borrower or issuer than if it were a “diversified” fund. Industry Concentration Risk Portfolio Funds generally are not subject to industry concentration restrictions on their investments and, in some cases, may invest 25% or more of the value of their total assets in a single industry or group of related industries. Although the Fund does not believe it is likely to occur given the nature of its investment program, it is possible that, at any given time, the assets of Portfolio Funds in which the Fund has invested will, in the aggregate, be invested in a single industry or group of related industries constituting 25% or more of the value of their combined total assets. However, because these circumstances may arise, the Fund is subject to greater investment risk to the extent that a significant portion of its assets may at some times be invested, indirectly through investments in the Portfolio Funds, in the securities of issuers engaged in similar businesses that are likely to be affected by the same market conditions and other industry-specific risk factors. Portfolio Funds are not generally required to provide current information regarding their investments to their investors (including the Fund). Thus, the Fund and the Investment Manager may not be able to determine at any given time whether or the extent to which Portfolio Funds, in the aggregate, have invested 25% or more of their combined assets in any particular industry. Closed-End Fund; Limited Liquidity The Fund is a non-diversified, closed-end management investment company designed primarily for long-term investors, and is not intended to be a trading vehicle.You should not invest in the Fund if you need a liquid investment.Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that investors in a closed-end fund do not have the right to redeem their shares on a daily basis at a price based on net asset value.In order to be able to meet daily redemption requests, mutual funds are subject to more stringent liquidity requirements than closed-end funds.In particular, a mutual fund generally may not invest more than 15% of its net assets in illiquid securities.The Investment Manager believes that unique investment opportunities exist in the market for Portfolio Funds.However, these investments are often illiquid, and an open-end fund’s ability to make such investments is limited. Reporting Requirements Members who beneficially own Interests that constitute more than 5% or 10% of the Fund’s Interests may be subject to certain requirements under the Securities Exchange Act of 1934, as amended, and the rules promulgated thereunder.These include requirements to file certain reports with the SEC.The Fund has no obligation to file such reports on behalf of such Members or to notify Members that such reports are required to be made.Members who may be subject to such requirements should consult with their legal advisors. Interests Not Listed The Fund does not intend to list the Interests for trading on any national securities exchange. There is no secondary trading market for Interests, and none is expected to develop. The Interests are, therefore, not readily marketable.Because the Fund is a closed-end investment company, the Interests will not be redeemable at the option of Members and they will not be exchangeable for interests in any other fund.An investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of Interests and the underlying investments of the Fund.Also, because the Interests will not be listed on any securities exchange, the Fund is not required, and does not intend, to hold annual meetings of its Members unless called for under the provisions of the Investment Company Act. 17 Legal, Tax and Regulatory Risks Legal, tax and regulatory changes could occur during the term of the Fund which may materially adversely affect the Fund.For example, the regulatory and tax environment for derivative instruments in which Portfolio Fund Managers may participate is evolving, and changes in the regulation or taxation of derivative instruments may materially adversely affect the value of derivative instruments held by the Fund and the ability of the Fund to pursue its investment strategies.Similarly, the regulatory environment for leveraged investors and for hedge funds generally is evolving, and changes in the direct or indirect regulation of leveraged investors or hedge funds may materially adversely affect the ability of the Fund to pursue its investment objective or strategies. In particular, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) was signed into law on July 21, 2010.The Dodd-Frank Act significantly revises and expands the rulemaking, supervisory and enforcement authority of federal bank, securities and commodities regulators.The implementation of the Dodd-Frank Act requires the adoption of various regulations and the preparation of reports by various agencies over a period of time.It is unclear how these regulators will exercise these revised and expanded powers and whether they will undertake rulemaking, supervisory or enforcement actions that would adversely affect the Fund or investments made by the Fund.There can be no assurance that future regulatory actions authorized by the Dodd-Frank Act will not significantly reduce the profitability of the Fund.The implementation of the Dodd-Frank Act could adversely affect the Fund by increasing transaction and/or regulatory compliance costs.In addition, greater regulatory scrutiny may increase the Fund’s and the Investment Manager’s exposure to potential liabilities.Increased regulatory oversight can also impose administrative burdens on the Fund and the Investment Manager, including, without limitation, responding to examinations or investigations and implementing new policies and procedures. There are risks associated with the tax aspects of an investment in the Fund that are complex and will not be the same for all prospective investors.In addition, there may be special concerns for investors subject to special regulations.The Members may have differing investment, tax, and other interests with respect to their investments in the Fund.Members may be impacted differently by, among other things, the nature of investments, the structuring of investments, and the timing of disposition of investments.As a result, decisions made by the Fund may be more beneficial for one Member than for another, especially with respect to a Member’s individual tax situation.In making decisions, the Investment Manager considers the investment and tax objectives of the Fund, and not the investment, tax, or other objectives of any Member individually.Potential investors in the Fund are urged to consult with their tax advisers with reference to their own tax position. Conflicts of Interest The Investment Manager, as well as the Portfolio Fund Managers, are subject to certain potentially material conflicts of interest.See “CONFLICTS OF INTEREST” below at page 34. Market Risk General Economic Conditions The success of any investment activity is affected by general economic conditions, which may affect the level and volatility of interest rates and the extent and timing of investor participation in the markets for both equities and interest sensitive instruments. Unexpected volatility or illiquidity in the markets in which the Fund (directly or indirectly) holds positions could impair the Fund’s ability to carry out its business or cause it to incur losses. 18 Recent Market Performance The financial market crisis of 2007-2009, as described below, led to significant losses for many hedge funds and the financial markets in general.Results observed in earlier periods may have little relevance to the results observable in the current environment due to the fact that the markets in which the Fund will operate experienced severe disruptions particularly during 2008 and 2009.Nevertheless, the Investment Manager believes the Fund’s investment approach provides attractive performance potential for the Fund. Recent Market Turmoil; Restricted Liquidity Beginning with the crisis in the credit markets in 2007, both credit markets and equity markets experienced unprecedented turmoil during 2007-2009 as credit markets became illiquid and credit tightened and equity markets lost substantial value.Such turmoil caused many private investment funds to suffer substantial losses.As such funds experience losses, investors request withdrawals from such funds, typically causing further losses as assets are sold at fire sale prices.At the same time, such funds implemented withdrawal gates, designated investments and illiquid investment provisions, suspended withdrawals or suspended net asset value calculations.Any such actions by a Portfolio Fund could have an adverse effect on the Fund’s performance and its ability to conduct repurchases. Market Disruptions Governmental Intervention; Short Selling Ban The global financial markets recently experienced pervasive and fundamental disruptions which led to extensive and unprecedented governmental intervention.Such intervention was in certain cases implemented on an “emergency” basis, suddenly and substantially eliminating market participants’ ability to continue to implement certain strategies or manage the risk of their outstanding positions.In addition — as one would expect given the complexities of the financial markets and the limited time frame within which governments felt compelled to take action — these interventions were typically unclear in scope and application, resulting in confusion and uncertainty which in itself has been seen as materially detrimental to the efficient functioning of the markets as well as detrimental to previously successful investment strategies. Confusion and uncertainty also resulted from the apparent inconsistency which characterized these governmental actions.For example, while the Federal Reserve in the United States assisted in the sale of Bear Stearns, it refused to do so in the case of Lehman Brothers, but then two days later funded a massive rescue package for AIG.Less than two months later, the Department of Treasury announced that it would purchase $40 billion in senior preferred stock from AIG as part of a comprehensive plan to restructure the federal assistance to AIG.Such inconsistency caused both severe losses for a number of market participants — who assumed either no intervention or intervention consistent with past precedent — and contributed to the general uncertainty and resulting illiquidity of the markets. The “bailout” of financial institutions is the largest governmental intervention in the history of the U.S. financial markets.Moreover, the form of the “bailout” continued to shift as the impact of the financial crisis was further analyzed.For example, the Troubled Asset Relief Program was initially designed to purchase illiquid mortgage-backed securities.Funds were then used to inject capital directly into certain consumer-oriented financial companies.As a further response to this crisis, it seems highly likely that Congress will require that new market restrictions be applied to the U.S. financial markets, and legislation has already been proposed to further regulate hedge funds.Such restrictions may have a material adverse impact on both the future competitiveness of these markets as well as the profit potential of the Fund.Regulators in other jurisdictions are also taking or considering similar action. The interim global prohibition on short-selling financial sector stocks imposed during the third quarter of 2008 resulted in certain strategies becoming non-viable literally overnight.The SEC imposed a ban on short-selling on September 18, 2008, and a number of foreign countries followed suit and imposed temporary bans on short-selling, typically on an “emergency” basis, making it impossible for numerous market participants either to continue to implement their strategies or to manage the risk of their open positions.If such bans are reestablished, a Portfolio Fund Manager’s ability to implement certain strategies for the benefit of a Portfolio Fund could be materially adversely affected. 19 The Portfolio Funds may incur major losses in the event of disrupted markets and other extraordinary events in which historical pricing relationships (on which the Portfolio Fund Managers may base a number of their trading positions) become materially distorted.The risk of loss from pricing distortions is compounded by the fact that in disrupted markets many positions become illiquid, making it difficult or impossible to close out positions against which the markets are moving.The financing available to the Portfolio Funds from their dealers and other counterparties is typically reduced in disrupted markets.Such a reduction may result in substantial losses to the Portfolio Funds and therefore the Fund.Market disruptions may from time to time cause dramatic losses for the Portfolio Funds, and such events can result in otherwise historically low-risk strategies performing with unprecedented volatility and risk. A financial exchange may from time to time suspend or limit trading.Such a suspension could render it difficult or impossible for the Portfolio Funds to liquidate affected positions and thereby expose them to losses. There is also no assurance that off-exchange markets will remain liquid enough for the Portfolio Funds to close out positions. In February 2010, the SEC adopted regulations to limit short selling in a listed stock when the stock price drops by 10% from the previous day’s close.It is impossible to predict what additional governmental restrictions may be imposed on the markets and/or the effect of such restrictions on the Portfolio Funds’ strategies.However, the Investment Manager believes that there is a high likelihood of significant additional regulation of the financial markets, and that such regulation could be materially detrimental to the Fund. Lack of Liquidity in Markets The markets for some securities and derivatives that may be traded by the Portfolio Funds have limited liquidity and depth. This lack of depth could be a disadvantage to the Fund, both in the realization of the prices that are quoted and in the execution of orders at desired prices. Illiquidity of Underlying Investments The Portfolio Funds in which the Fund will invest are unregistered and interests therein are subject to legal or other restrictions on transfer.It may be impossible for the Fund to withdraw its interests in such Portfolio Funds when desired or to realize their fair value in the event of such withdrawals.Certain Portfolio Funds may permit withdrawals only on a semi-annual, annual, or less frequent basis or be subject to “lock-ups” (where investors are prohibited from withdrawing their capital for a specified period following investment in such fund) and/or “gates” (where withdrawal at any given withdrawal date is restricted to a specified percentage of such Portfolio Fund’s assets).The Investment Manager has no control over the liquidity of the Portfolio Funds and depends on the Portfolio Fund Managers to provide valuations as well as liquidity in order to process repurchases.Members must recognize that under certain circumstances, repurchases may be materially restricted or delayed due to Portfolio Fund illiquidity. The complicated and often protracted process of withdrawing from hedge funds could hinder the Fund’s ability to repurchase Interests from Members in a timely manner, as well as the Fund’s ability to adjust its Portfolio Fund allocations.It could also cause the Fund to become unbalanced in the event the Fund withdraws from its more liquid Portfolio Funds to fund the Fund’s repurchases or expenses.Also, to the extent that a material portion of Portfolio Funds suspend the calculation of net asset value, the Investment Manager may be unable to calculate the Fund’s net asset value. In certain cases, other investors in the Portfolio Funds may have preferential withdrawal rights as compared to the Fund, the exercise of which could materially adversely affect the Fund’s investment in such Portfolio Funds. Trading Suspensions Securities or commodities exchanges typically have the right to suspend or limit trading in any instrument traded on the exchanges.A suspension could render it impossible for a Portfolio Fund to liquidate positions and thereby expose the Fund to losses. 20 Corporate Mismanagement Many of the strategies implemented by the Portfolio Funds rely on the financial information made available by the issuers in which the Portfolio Funds invest.The Investment Manager has no ability to independently verify the financial information disseminated by the thousands of issuers in which the Portfolio Funds invest and is dependent upon the integrity of both the management of these issuers and the financial reporting process in general.Recent events have demonstrated the material losses which investors such as the Fund can incur as a result of corporate mismanagement, fraud and accounting irregularities. Strategy Risk Use of Multiple Portfolio Fund Managers The Portfolio Fund Managers trade independently of each other and may take positions for the Portfolio Funds that “compete” with each other for execution or that expose the Fund, indirectly, to positions that offset each other.As long as Portfolio Fund Managers hold positions that offset those held by other Portfolio Fund Managers, the Fund will as a whole be unable to recognize any gain or loss on such open positions, while at the same time incurring brokerage commissions in respect of each of the offsetting positions and paying advisory fees. Allocations Among Portfolio Fund Managers The Investment Manager may, in its sole discretion, from time to time, change the percentage of Fund assets allocated to each Portfolio Fund Manager, including allocations to new Portfolio Fund Managers.Allocation changes are likely to occur because of performance differences among the Portfolio Fund Managers and as a result of the Fund receiving additional capital contributions from Members during periods when certain Portfolio Fund Managers may not be accepting additional funds (for example, because of capacity restrictions).In that case, the additional capital would be allocated to Portfolio Fund Managers accepting additional funds or to new Portfolio Fund Managers.There is no assurance that any of the Portfolio Fund Managers the Fund may utilize will accept additional capital from the Fund.The Fund’s success may depend, therefore, not only on the initial Portfolio Fund Managers and the Investment Manager’s ability to allocate the Fund assets successfully among those Portfolio Fund Managers, but also on the Investment Manager’s ability to identify new Portfolio Fund Managers. Most Portfolio Funds accept new subscriptions on an infrequent basis.As a result, the Fund may not always be able to invest Fund assets in the Portfolio Funds it selects for initial investment or reallocation of Fund assets on a particular date or in a particular month.Under these circumstances, or for cash management purposes, the Investment Manager may invest Fund assets in Portfolio Funds, other collective investment vehicles or derivative instruments designed to track the returns of a particular index, a particular group of Portfolio Fund Managers or Portfolio Fund Managers that employ a particular investment strategy.There can be no assurance that any such Portfolio Fund, collective investment vehicle or derivative instrument will be available for investment at times and on terms the Investment Manager deems appropriate for investment by the Fund or that such a Portfolio Fund, collective investment vehicle or derivative instrument will be able to track the desired returns.In addition, there will be additional costs associated with this type of indirect investment. Concentration in Allocations to Portfolio Fund Managers The Fund’s assets will likely be allocated among a more limited number of Portfolio Funds than is typical for a more broadly diversified fund of funds.The Fund’s more concentrated allocations to Portfolio Fund Managers may result in greater performance volatility and will increase the Fund’s exposure to the losses of any single Portfolio Fund. Portfolio Fund Manager Risk There is always the risk that a Portfolio Fund Manager could divert or abscond with the assets invested by the Fund, fail to follow agreed upon investment strategies, provide false reports of operations or engage in other misconduct.The Portfolio Fund Managers with whom the Fund intends to invest are generally private and have not registered the Portfolio Funds they manage, and may not have registered their investment advisory operations, under U.S. federal or state securities laws or similar laws in non-U.S. jurisdictions. 21 Limited Information Regarding Portfolio Fund Managers Although the Investment Manager receives detailed information from each Portfolio Fund Manager regarding the Portfolio Fund Manager’s historical performance and investment strategy, the Investment Manager generally will not be given access to information regarding the actual investments made by the Portfolio Fund Managers.At any given time, the Investment Manager generally will not know the composition of Portfolio Fund portfolios with respect to the degree of hedged or directional positions, the extent of concentration risk or exposure to specific markets.In addition, the Investment Manager may not learn of significant structural changes, such as personnel, manager withdrawals or capital growth, until after the fact. Certain Portfolio Funds may be managed by investment advisers which have managed hedge funds for only a relatively short period of time (“Emerging Portfolio Fund Managers”).The previous experience of Emerging Portfolio Fund Managers is typically in trading proprietary accounts of financial institutions or managing unhedged accounts of institutional money managers or other investment firms.Because Emerging Portfolio Fund Managers do not have direct experience in managing private Portfolio Funds, including experience with financial, legal or regulatory considerations unique to private Portfolio Fund management, and there is generally less information available on which to base an opinion of such Emerging Portfolio Fund Managers’ investment and management expertise, investments with Emerging Portfolio Fund Managers may be subject to greater risk and uncertainty than investments with more experienced Portfolio Fund Managers. Past Performance; Trading Method Changes There can be no assurance that any trading strategies will produce profitable results and the past performance of a Portfolio Fund Manager’s trading strategies is not necessarily indicative of its future profitability.Furthermore, Portfolio Fund Managers’ trading methods are dynamic and change over time, thus a Portfolio Fund Manager will not always use the same trading method in the future that was used to compile past performance histories.In addition, because the Investment Manager will not have access to information concerning the positions being taken by some of the Portfolio Fund Managers, the risk of an undisclosed but material change in a Portfolio Fund Manager’s strategy may be difficult, if not impossible, to detect. Investments in Portfolio Funds While the Fund generally expects to invest in Portfolio Funds organized as pooled investment vehicles such as private limited partnerships and offshore corporations rather than Portfolio Funds organized as managed accounts (although the Fund has authority to invest in managed accounts), the Investment Manager will have no control of the trading policies or strategies of such entities and will not have the same ability as with separate accounts to react quickly to changing investment circumstances due to the limited liquidity of these types of investments. Inability to Vote In order to avoid becoming subject to certain Investment Company Act prohibitions with respect to affiliated transactions, the Fund intends to own less than 5% of the voting securities of each Portfolio Fund.This limitation on owning voting securities is intended to ensure that a Portfolio Fund is not deemed an “affiliated person” of the Fund for purposes of the Investment Company Act, which may, among other things, potentially impose limits on transactions with the Portfolio Funds, both by the Fund and other clients of the Investment Manager.To limit its voting interest in certain Portfolio Funds, the Fund may enter into contractual arrangements under which the Fund irrevocably waives its rights (if any) to vote its interests in a Portfolio Fund.Other Portfolio Funds or accounts managed by the Investment Manager may also waive their voting rights in a particular Portfolio Fund.The Investment Manager will decide whether to waive such voting rights and, in making these decisions, will consider the amounts (if any) invested by the Fund and its other clients in the particular Portfolio Fund.These voting waiver arrangements may increase the ability of the Fund and other clients of the Investment Manager to invest in certain Portfolio Funds.However, to the extent the Fund contractually forgoes the right to vote the securities of a Portfolio Fund, the Fund will not be able to vote on matters that require the approval of the interest holders of the Portfolio Fund, including matters adverse to the Fund’s interests. The Fund currently owns less than 5% of each Portfolio Fund and is therefore not waiving voting rights. 22 There are, however, other statutory tests of affiliation (such as on the basis of control), and, therefore, the prohibitions of the Investment Company Act with respect to affiliated transactions could apply in some situations where the Fund owns less than 5% of the voting securities of a Portfolio Fund.In these circumstances, transactions between the Fund and a Portfolio Fund may, among other things, potentially be subject to the prohibitions of Section 17 of the Investment Company Act notwithstanding that the Fund has entered into a voting waiver arrangement. Other Accounts of Portfolio Fund Managers The Portfolio Fund Managers have ultimate responsibility for making trading decisions with respect to the assets allocated to them.The Portfolio Fund Managers have various levels of experience.The Portfolio Fund Managers may also manage other accounts (including other accounts in which the Portfolio Fund Managers may have an interest) that could increase the level of competition for the same trades that the Portfolio Fund might otherwise make, including the priorities of order entry.This could make it difficult or impossible to take or liquidate a position in a particular security or futures contract at a price indicated by a Portfolio Fund Manager’s strategy.Furthermore, any given Portfolio Fund Manager may have financial or other incentives to favor other accounts over that of the Fund.The Portfolio Fund Managers and their principals, in managing accounts other than those of the Fund, may employ trading methods, policies and strategies that differ from those under which the Fund operates.Therefore, the results of the Fund’s trading may differ from those of the other accounts traded by the Portfolio Fund Managers. Competition The securities business is extremely competitive, and many of the major participants in the business are large investment banking firms with greater financial resources, larger research staffs and more securities traders than will be available to the Fund and the Portfolio Funds.Investment activity by other larger firms may also tend to narrow the spread between the price at which a security may be purchased by a Portfolio Fund and the price it receives upon consummation of a transaction. Increased Competition in Alternative Asset Investments In recent years there has been a marked increase in the number of, and flow of capital into, investment vehicles established in order to implement alternative asset investment strategies, including the strategies implemented by the Fund.While the precise effect cannot be determined, such increase may result in greater competition for investment opportunities or may result under certain circumstances in increased price volatility, decreased liquidity or lower returns with respect to certain positions. Importance of Individual Personnel Some of the Portfolio Fund Managers selected by the Investment Manager may be dependent upon a single individual or a select group of individuals.If that person’s services or the services of those persons became unavailable, the Portfolio Fund Manager could no longer operate effectively.The Investment Manager is not dependent upon the services of any single individual, but would be materially adversely affected by the loss of certain persons’ services. Limited Operating History of Portfolio Fund Managers Some of the Portfolio Fund Managers with which the Fund may invest have short performance records upon which to evaluate such Portfolio Fund Managers’ longer term or future performance potential. 23 Equity Securities Investing The Portfolio Fund Managers’ investments in equity securities may involve substantial risks and may be subject to wide and sudden fluctuations in market value, with resulting fluctuations in the relevant Portfolio Fund’s profits and losses in such investments. Portfolio Funds may take long and short positions in equities and if such positions are net long, such Portfolio Funds could incur significant losses in the event of a substantial decline in a given stock market.Further, the equities trading approach utilized by certain Portfolio Fund Managers could cause a Portfolio Fund’s performance to lag behind market indices in the event of sharply rising markets. Utilizing Portfolio Fund Managers that employ hedged equities strategies entails the risk that, while most Portfolio Fund Managers are skilled in the selection of long investments, some may not fully understand the complexity and risks of short sales.In addition, many hedged directional funds are very small businesses, which makes monitoring their growth and soundness particularly important. Certain Portfolio Fund Managers may focus on micro cap and small cap companies.While these smaller companies may have significant potential for growth, they may also be higher risk investments.Small, start-up companies often lack the capability to diversify, a wide customer base, extensive manufacturing capability or experience and access to capital markets, which factors may severely limit their ability to grow.Hence, the business risk associated with investing in these companies is considerable.Any convertible debentures issued by small companies are likely to be lower-rated or non-rated securities, which generally involve more credit risk than debentures in the higher rating categories and generally include some speculative characteristics, including uncertainties or exposure to adverse business, financial or economic conditions that could lead to inadequate capacity to meet timely interest and principal payments.Moreover, since smaller companies often are underfollowed by large investment houses, whose research is relied upon by many traditional asset managers, small cap stocks typically are not traded by institutional investors and thus involve a relative lack of liquidity. Portfolio Fund Managers that focus upon particular market sectors may select investments that are subject to more rapid changes in value than would be the case with investments that are diversified among industries, companies and types of securities. Although certain of the Portfolio Fund Managers will hedge their market exposure, such hedging may provide little or no protection against significant losses.Moreover, certain Portfolio Fund Managers may implement purely speculative strategies. Fixed-Income Securities Portfolio Funds may invest in bonds or other fixed-income securities. Fixed-income securities are subject to the risk of an issuer’s ability to meet principal and interest payments on the obligation in a timely manner (credit risk), and are also subject to price volatility due to such factors as interest-rate sensitivity, market perception of the creditworthiness of the issuer and general market liquidity (market risk). With bonds and other fixed-income securities, a rise in interest rates typically causes a fall in values, while a fall in interest rates typically causes an increase in values.Bonds and other fixed-income securities generally involve less market risk than stocks, but the bonds of certain companies may be riskier than the stocks of others.The risk of bonds can vary significantly depending upon factors such as the financial condition of the issuer and the length of time to the maturity of the bond. Distressed Securities Portfolio Funds may invest in “distressed” securities, which are claims and obligations of domestic and foreign entities which are experiencing significant financial or business difficulties.Investments may include loans, loan participations, trade claims held by trade or other creditors, stocks, partnership interests and similar financial instruments, executory contracts and options or participations therein not publicly traded.A Portfolio Fund may lose a substantial portion or all of its investment in a distressed environment or may be required to accept cash or securities with a value less than such Portfolio Fund’s investment.Among the risks inherent in investments in entities experiencing significant financial or business difficulties is the fact that it frequently may be difficult to obtain information as to the true condition of such issuers.Such investments also may be adversely affected by state and federal laws relating to, among other things, fraudulent conveyances, voidable preferences, lender liability and the bankruptcy court’s discretionary power to disallow, subordinate or disenfranchise particular claims.The market prices of such instruments are also subject to abrupt and erratic market movements and above average price volatility, and the spread between the bid and asked prices of such instruments may be greater than normally expected.In trading distressed securities, litigation is sometimes required.Such litigation can be time-consuming and expensive, and can frequently lead to unpredicted delays or losses.Moreover, to the extent that a Portfolio Fund invests in distressed sovereign debt obligations, it will be subject to additional risks and considerations not present in private distressed securities, including the uncertainties involved in enforcing and collecting debt obligations against sovereign nations, which may be affected by world events, changes in U.S. foreign policy and other factors outside of the control of the Portfolio Fund Manager. 24 High-Yield Securities Portfolio Funds may invest in “high yield” bonds and preferred securities which are rated in the lower rating categories by the various credit rating agencies (sometimes referred to as “junk bonds”), or in comparable non-rated securities.Securities in the lower rating categories are subject to greater risk of loss of principal and interest than higher-rated securities and are generally considered to be predominately speculative with respect to the issuer’s capacity to pay interest and repay principal.They are also generally considered to be subject to greater risk than securities with higher ratings in the case of deterioration of general economic conditions.Because investors generally perceive that there are greater risks associated with the lower-rated securities, the yields and prices of such securities may tend to fluctuate more than those for higher-rated securities.The market for lower-rated securities is thinner and less active than that for higher-rated securities, which can adversely affect the prices at which these securities can be sold.In addition, adverse publicity and investor perceptions about lower-rated securities, whether or not based on fundamental analysis, may be a contributing factor in a decrease in the value and liquidity of these securities. Convertible Securities Portfolio Funds may invest in convertible securities, which are securities that may be exchanged or converted into a predetermined number of the issuer’s underlying shares or the shares of another company, or securities that are indexed to an unmanaged market index, at the option of the holder during a specified time period.Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, stock purchase warrants, zero-coupon bonds or liquid-yield option notes, stock index notes, mandatories, or a combination of the features of these securities.Prior to conversion, convertible securities have the same general characteristics as non-convertible debt securities.As with all debt securities, the market value of convertible securities tends to decline as interest rates increase and conversely, increases as interest rates decline.Convertible securities, however, also appreciate when the underlying common stock appreciates, and conversely, depreciate when the underlying common stock depreciates. Options The Portfolio Funds may buy and sell options on securities and stock indices.The writer of a covered call option assumes the risk of a decline in the market price of the underlying security to a level below the purchase price of the underlying security, less the premium received on the call option.The writer of a covered call option also gives up the opportunity for gain on the underlying security above the exercise price of the call.In addition, the writer of a call option that is not covered assumes the additional risk that it will be required to satisfy its obligation to the buyer of the call option by making an open-market purchase of the underlying securities on unfavorable terms.The buyer of a put or call option assumes the risk of losing the premium invested in the option. Forward Contracts The Portfolio Funds may trade forward contracts. Such forward contracts are not traded on exchanges; rather, banks and dealers act as principals in these markets.None of the SEC, the Commodity Futures Trading Commission (“CFTC”) or any banking authority regulates trading in such forward contracts.In addition, there is no limitation on the daily price movements of forward contracts traded.In its forward trading, a Portfolio Fund will be subject to the risk of the failure of, or the inability or refusal to perform with respect to its forward contracts by, the counterparties with which the Portfolio Fund trades. 25 Futures Contracts Certain Portfolio Fund Managers may trade futures.Futures prices can be highly volatile.Because of the low margin deposits normally required in futures trading, an extremely high degree of leverage is typical of a futures trading account.As a result, a relatively small price movement in a futures contract may result in substantial losses to the investor.Like other leveraged investments, a futures transaction may result in substantial losses to the investor. Commodity exchanges limit fluctuations in commodity futures contract prices during a single day.During a single trading day no trades may be executed at prices beyond the “daily limit.”Once the price of a futures contract for a particular commodity has increased or decreased by an amount equal to the daily limit, positions in the commodity can be neither taken nor liquidated unless Portfolio Fund Managers are willing to effect trades at or within the limit. Non-U.S. Securities The Fund may invest, directly or indirectly, in investment entities located in or managed from countries other than the U.S.Such investments may be subject to greater risk than investments in U.S. entities due to various political considerations, U.S. and foreign tax problems, currency controls, the fluctuation of currency exchange rates, the lack of, or different, regulations applicable to such investments as compared to U.S. investments and other factors. Certain Portfolio Funds may invest in securities of non-U.S. issuers.Non-U.S. investments involve certain special risks, including (i) political or economic instability; (ii) the unpredictability of international trade patterns; (iii) the possibility of foreign governmental actions such as expropriation, nationalization or confiscatory taxation; (iv) the imposition or modification of currency controls; (v) price volatility; (vi) the imposition of withholding taxes on dividends, interest and gains; and (vii) different bankruptcy laws and practice.As compared to U.S. entities, non-U.S. entities generally disclose less financial and other information publicly and are subject to less stringent and less uniform accounting, auditing and financial reporting standards.Also, it may be more difficult to obtain and enforce legal judgments against non-U.S. entities than against U.S. entities. Volatile Markets The prices of securities and derivative instruments, including futures and options prices, may be volatile.Price movements of securities, forward contracts, futures contracts and other derivative contracts in which Portfolio Funds may invest are influenced by, among other things: interest rates; changing supply and demand relationships; trade, fiscal, monetary and exchange control programs and policies of governments; and U.S. and international political and economic events and policies.In addition, governments from time to time intervene, directly and/or by regulation, in certain markets, particularly those in currencies and interest rate related futures and options.Such intervention often is intended directly to influence prices and may, together with other factors, cause all of such markets to move rapidly in the same direction because of, among other things, interest rate fluctuations.Portfolio Funds also are subject to the risk of the failure of any of the exchanges on which their positions trade or of their clearinghouses. Emerging Market Investing The Fund may invest in Portfolio Funds that allocate assets in securities in emerging markets.The value of emerging market investments may be drastically affected by political developments in the country of issuance.In addition, the existing governments in the relevant countries could take actions that could have a negative impact on the Portfolio Fund, including nationalization, expropriation, imposition of confiscatory taxation or regulation or imposition of withholding taxes on interest payments.The economies of many of the emerging market countries are still in the early stages of modern development and are subject to abrupt and unexpected change.In many cases, governments retain a high degree of direct control over the economy and may take actions having sudden and widespread effects.Also, many emerging market country economies have a high dependence on a small group of markets or even a single market. Emerging market countries tend to have periods of high inflation and high interest rates as well as substantial volatility in interest rates.The value of emerging market debt can be expected to be extremely sensitive to changes in interest rates worldwide and, in particular, in the country of the relevant issuer.Emerging market debt issuers and their obligations are not generally rated by any credit rating agency, and a significant proportion of such issuers and obligations would likely fall in the lowest rating category if they were rated.In certain cases, the structures used to make trades in emerging market securities may be complex, entail significant counterparty exposure and/or involve legal uncertainty under local law. 26 Use of Derivatives Portfolio Fund Managers may trade in various derivatives markets (e.g., swaps and over-the-counter options and asset-backed securities).The prices of these instruments are volatile, market movements are difficult to predict and financing sources and related interest rates are subject to rapid change.Most of these instruments are not traded on exchanges but rather through an informal network of banks and dealers and the Fund will be fully subject to the risk of counterparty default.These banks and dealers have no obligation to make markets in these instruments and can apply essentially discretionary margin and credit requirements (and thus in effect force a Portfolio Fund to close out positions).The markets for certain derivatives are frequently characterized by limited liquidity, and these instruments may also be subject to increased illiquidity during periods of unusual price volatility or instability, market illiquidity or credit distress.Substantial risks are also involved in borrowing and lending against such instruments. Short Selling Portfolio Funds may sell securities short.Short selling exposes the seller to potentially unlimited losses due to the lack of an upper limit on the price to which a security may rise.Also, there can be no assurance that the securities necessary to cover a short position will be available for purchase. Use of Leverage The investment strategies utilized by the Fund’s Portfolio Fund Managers may from time to time require the use of substantial leverage. Such leverage may be achieved through, among other methods, borrowing funds, purchases of securities on margin and the use of options, futures, forward contracts, repurchase and reverse repurchase agreements and swaps.The use of leverage magnifies the degree of risk.Furthermore, although the Fund does not expect to incur indebtedness as part of its investment strategy, the Fund does reserve the right to borrow for cash management purposes (such as providing liquidity for investments and withdrawals). Recently, banks and dealers have substantially curtailed financing activities and increased collateral requirements, forcing many hedge funds to liquidate positions.Any increased collateral requirements of banks, dealers, or other counterparties may adversely impact the profit potential of the Portfolio Funds and therefore the Fund.There can be no assurance that the Portfolio Funds will be able to obtain adequate financing to pursue their investment program and achieve their objectives. Use of Credit Facilities The Fund may utilize credit facilities from time to time for short-term money management purposes in connection with the receipt of subscription proceeds, withdrawal requests, or reallocations.Such credit facilities may be provided to the Fund at prevailing market rates by unaffiliated third parties.When a credit facility is utilized, the Fund is subject to greater risk of loss than if it were not utilizing a credit facility.Moreover, the Fund incurs additional interest and other expenses with respect to the use of such facilities.Any credit facility provider that permits the Fund to borrow may require a security interest in any Fund assets as collateral for such credit facility and therefore (i) may be permitted to register such assets in the name of the credit facility provider or its nominee rather than in the Company’s name (subject to limited exceptions), and (ii) may be permitted (subject to the same withdrawal limitations applying to any investment held in the Fund name) to require the withdrawal of any or all interests held by it as collateral, after default by the Company pursuant to the agreement with such credit facility provider. 27 Counterparty and Settlement Risk To the extent that a Portfolio Fund invests in structured products, derivative or synthetic instruments, or other over-the-counter transactions or in non-U.S. securities, in certain circumstances, that Portfolio Fund may be subject to credit risk with regard to parties with whom it trades and may also bear the risk of settlement default.These risks may differ materially from those entailed in exchange-traded transactions which generally are backed by clearing organization guarantees, daily marking-to-market and settlement and segregation and minimum capital requirements applicable to intermediaries.Transactions entered into directly between two counterparties generally do not benefit from such protections and expose the parties to the risk of counterparty default.It is expected that all securities and other assets deposited with a Portfolio Fund’s prime brokers will be clearly identified as being assets of that Portfolio Fund, however, these assets may not always be segregated, and there may be practical or time problems associated with enforcing that Portfolio Fund’s rights to its assets in the case of an insolvency of any such party.Furthermore, to the extent a Portfolio Fund enters into over-the-counter agreements, such as swaps, the Portfolio Fund’s counterparties hold the Portfolio Fund’s assets on a non-segregated basis and the Portfolio Fund will be exposed to credit risk with regard to such counterparties. The Fund invests in Portfolio Funds that it does not control.Therefore, it cannot control the counterparties engaged by the Portfolio Funds.However, the Investment Manager does monitor counterparty exposures for each Portfolio Fund Manager.Such monitoring includes, but is not limited to, monitoring of credit default spreads, equity prices and credit ratings.The investment Manager also has active dialogues with each Portfolio Fund Manager regarding their counterparty management process.If the Investment Managerbelieves there is cause for concern inany particular situation, it could take various actions, including, without limitation, reducing exposure to such Portfolio Fund Manager, or withdrawing from the Portfolio Fund. Strategy Risk The Fund will be subject to strategy risk.Strategy risk is associated with the failure or deterioration of an entire strategy (such that most or all Portfolio Fund Managers in the strategy suffer significant losses).Strategy specific losses can result from excessive concentration by multiple Portfolio Fund Managers in the same investment or broad events that adversely affect particular strategies (e.g., illiquidity within a given market).Many of the strategies to be employed by the Fund are speculative and involve substantial risk of loss.Because the Fund will focus its investments with Portfolio Fund Managers pursuing generally similar, hedged directional strategies, the Fund’s strategy risk exposure may be significantly greater than that of a fund pursuing more broadly diversified or absolute return strategies. Relative Value Strategies While certain Portfolio Fund Managers may use “market neutral” or “relative value” hedging or arbitrage strategies, this in no respect should be taken to imply that the Fund’s investments with such Portfolio Fund Managers will be without risk.Substantial losses may be recognized on “hedge” or “arbitrage” positions, and illiquidity and default on one side of a position can effectively result in the position being transformed into an outright speculation.Every market neutral or relative value strategy involves exposure to some second order risk of the market, such as the implied volatility in convertible bonds or warrants, the yield spread between similar term government bonds or the price spread between different classes of stock for the same underlying firm.Further, many “market neutral” Portfolio Fund Managers employ limited directional strategies which expose such Portfolio Fund Managers to certain market risk. Credit Strategies Certain of the Portfolio Funds may invest in the credit markets, attempting to take advantage of undervalued securities as well as relative mispricings.The identification of attractive investment opportunities in disrupted credit markets is difficult and involves a significant degree of uncertainty.The credit markets are, in general, highly susceptible to interest-rate movements, government interference, economic news, and investor sentiment.During periods of “credit squeezes” or “flights to quality,” the market for credit instruments other than U.S. Treasury bills can become substantially reduced.This poses a particular risk that leveraged credit instrument positions held by Portfolio Funds that pursue credit related investment strategies may need to be sold at discounts to fair value in order to meet margin calls.At the same time, the dealers may correspondingly reduce the value of outstanding positions, resulting in additional margin calls as loan to value triggers are hit under prime brokerage and swap agreements. 28 Convertible-Securities Strategies Convertible-securities arbitrage strategies generally involves acquiring convertible securities and selling short a corresponding amount of the underlying equity security, although this relationship may be reversed.There are many associated risks that can affect the results of this strategy, including, but not limited to, the following: (i) dramatically rising interest rates or escalating market volatility may adversely affect the relationship between securities; (ii) convertible securities tend to be significantly less liquid and have wider bid/offer spreads, making it more difficult to enter and profitably exit such trades; (iii) convertible arbitrage involves an inherently imperfect and dynamic hedging relationship and must be adjusted from time to time (the failure to make timely or appropriate adjustments may limit profitability or lead to losses); (iv) convertible arbitrage involves selling securities short; and (v) the prices of the securities involved may be materially adversely affected by a material change in the dividend policy of the underlying common equity, changes in the issuer’s credit rating or unexpected merger or other extraordinary transactions affecting the convertible security or common equity. Event Strategies The success of event strategies depends on the successful prediction of whether various corporate events will occur or be consummated.The consummation of mergers, exchange offers, tender offers and other similar transactions can be prevented or delayed, or the terms changed, by a variety of factors.If a proposed transaction appears likely not to be consummated or in fact is not consummated or is delayed, the market price of the securities purchased by a Portfolio Fund Manager may decline sharply and result in losses to the Fund.In many transactions, the Fund will not be “hedged” against market fluctuations. Portfolio Fund Managers may invest in securities of issuers in weak financial condition, experiencing poor operating results, having substantial financial needs or negative net worth, facing special competitive or product obsolescence problems, or issuers that are involved in bankruptcy or reorganization proceedings.Investments of this type involve substantial financial business risks that can result in substantial or total losses.Among the problems involved in investments in troubled issuers is the fact that it frequently may be difficult to obtain information as to the conditions of such issuers.The market prices of such securities are also subject to abrupt and erratic market movements and above average price volatility, and the spread between the bid and asked prices of such securities may be greater than normally expected.It may take a number of years for the market price of such securities to reflect their intrinsic value.It is anticipated that some of the portfolio securities of the Portfolio Fund Managers may not be widely traded, and that Portfolio Fund Managers’ positions in such securities may be substantial in relation to the market for the securities.In addition, there is no minimum credit standard that is a prerequisite to Portfolio Fund Managers’ investment in any security.The debt securities in which Portfolio Fund Managers are permitted to invest may be rated lower than investment grade and hence may be considered to be “junk bonds” or distressed securities. Concentrated Investing Certain Portfolio Fund Managers may focus their investment activities in certain industry sector or market segments.The investment portfolio of such a Portfolio Fund Manager may be subject to more rapid changes in value than would be the case if the portfolio maintained a wide diversification among industries, companies and types of securities. Although certain of the Portfolio Fund Managers may hedge their market exposure, such hedging may provide no protection against significant losses.Moreover, certain Portfolio Fund Managers may implement purely speculative strategies. 29 Litigation and Enforcement Risk Certain Portfolio Fund Managers using control investing strategies may face increased litigation risk.Such Portfolio Fund Managers’ investment activities may include activities that are hostile in nature and subject the Portfolio Funds to the risks of becoming involved in litigation by third parties.This risk may be greater where such Portfolio Fund Managers exercise control or significant influence over a company’s direction.The expense of defending against claims and paying any amounts pursuant to settlements or judgments would be indirectly borne by the Fund through its investments in such Portfolio Funds.Further, ownership of companies over certain threshold levels involves additional filing requirements and substantive regulation on such owners, and if the Portfolio Fund Managers fail to comply with all of these requirements, the Portfolio Funds managed by them may be forced to disgorge profits, pay fines or otherwise bear losses or other costs from such failure to comply. In addition, there have been a number of widely reported instances of violations of securities laws through the misuse of confidential information.Such violations may result in substantial liabilities for damages caused to others, for the disgorgement of profits realized and for penalties.Investigations and enforcement proceedings are ongoing and it is possible that Portfolio Fund Managers selected for the Fund may be charged with involvement in such violations. Furthermore, if the entity in which the Fund invested engaged in such violations, the Fund could be exposed to losses. Long-Term Strategies Certain of the strategies used by the Portfolio Funds involve the acceptance of short-term losses in order to achieve higher long-term profit.This may negatively influence the value of these Portfolio Funds during the limited period of time that a Member’s Interest is outstanding. Illiquid Investments Portfolio Funds may make investments which are subject to legal or other restrictions on transfer or for which no liquid market exists.The market prices, if any, of such investments tend to be more volatile and a Portfolio Fund may not be able to sell them when it desires to do so or to realize what it perceives to be their fair value in the event of a sale.Moreover, securities in which a Portfolio Fund may invest include those that are not listed on a stock exchange or traded in an over-the-counter market.As a result of the absence of a public trading market for these securities, they may be less liquid than publicly traded securities.A Portfolio Fund may encounter substantial delays in attempting to sell non-publicly traded securities.Although these securities may be resold in privately negotiated transactions, the prices realized from these sales could be less than those originally paid by the Portfolio Fund.Further, companies whose securities are not publicly traded are not subject to the disclosure and other investor protection requirements which would be applicable if their securities were publicly traded. Turnover Some of the investment strategies a Portfolio Fund may employ may require a high volume of trading.Therefore, turnover and brokerage commissions may be greater than for other investment entities of similar size. Fund Structure Risk Performance Allocations Payable to the Portfolio Fund Managers Portfolio Fund Managers compensated with performance fees may tend to incur more risk than those who receive fixed fees.In addition, the performance fees paid to the Portfolio Fund Managers generally will be calculated on a basis that includes unrealized appreciation and may consequently be greater than if such compensation was based solely on realized gains. Generally, the Portfolio Fund Managers’ compensation will be determined separately for each year or shorter period; whenever possible and unless otherwise provided, agreements will be obtained to carry forward losses to subsequent years in determining the fee for such years.Also, performance fees may be paid to Portfolio Fund Managers who show net profits, even though the Fund, as a whole, incurs a net loss. 30 Underlying Portfolio Fund Investments; Limited Liquidity Among the principal disadvantages and risks inherent in a fund of funds structure are the restrictions imposed on the asset allocation flexibility and risk control capability of the manager of the fund of funds as a result of the limited liquidity of the underlying portfolio funds in which the former invests.The Fund could be unable to withdraw its capital from Portfolio Funds for some months after the Investment Manager has determined that the Portfolio Fund Manager operating such entity has begun to deviate from its announced trading policies and strategy.Certain Portfolio Funds may restrict withdrawals through the use of “lock-ups,” “gates” or by suspending withdrawals, especially during periods of market disruption, preventing the Fund from withdrawing.Moreover, because the Fund generally expects to invest in Portfolio Funds organized as pooled investment vehicles such as private limited partnerships and offshore corporations rather than Portfolio Funds organized as managed accounts (although the Fund has the authority to invest in managed accounts), the Investment Manager will have no control of the trading policies or strategies of such entities and will not have the same ability as with separate accounts to react quickly to changing investment circumstances due to the limited liquidity of these types of investments. Managed Account Allocations The Fund may place assets with a number of Portfolio Fund Managers through opening managed accounts rather than investing in pooled investment funds.Managed accounts expose the Fund to theoretically unlimited liability, and it is possible, given the leverage at which certain of the Portfolio Fund Managers trade, that the Fund could lose more in a managed account directed by a particular Portfolio Fund Manager than if the Fund had instead allocated to such Portfolio Fund Manager’s Portfolio Fund.The Investment Manager may attempt to insulate the Fund from such risk by allocating assets through a limited liability company or other limited liability vehicle, but it may not always be possible to do so and the Investment Manager may elect not to do so. Limited Liquidity A Member’s repurchase rights are limited as described below under “REPURCHASES OF INTERESTS.” In addition, investments held by a Portfolio Fund may be illiquid.Such illiquidity may prevent that Portfolio Fund and, as a result, the Fund from fulfilling redemption requests or from making prompt payment of repurchase funds.In addition, Interests are not freely transferable.There is no market for the Interests and none is expected to develop.Consequently, Members will not be able readily to liquidate their investments.See also “TRANSFER OF INTERESTS” below at page 49. Layering of Fees The Fund’s expenses, including the Investment Manager’s Management Fee, and the compensation of the Portfolio Fund Managers (usually based both on a percentage of assets managed as well as on performance) and a portion of the expenses of the Portfolio Funds, will result in two levels of fees and greater expense than would be associated with direct investments. “Soft Dollar” Payments In selecting brokers, banks and dealers to effect portfolio transactions, Portfolio Fund Managers may consider such factors as price, the ability of the brokers, banks and dealers to effect transactions, their facilities, reliability and financial responsibility, as well as any products or services provided, or expenses paid, by such brokers, banks and dealers.Products and services may include research items used by the Portfolio Fund Managers in making investment decisions, and expenses may include general overhead expenses of the Portfolio Fund Managers.Such “soft dollar” benefits may cause Portfolio Fund Managers to execute a transaction with a specific broker, bank or dealer even though it may not offer the lowest transaction fees. 31 No Participation in Management Members, as such, will not be entitled to participate in the management of the Fund or the conduct of its business.Such authority is vested solely in the Board of Directors. Lack of Regulation under the Investment Company Act The Portfolio Fund Managers with whom the Fund invests generally will not be registered as investment companies under the Investment Company Act and, therefore, the Fund will not be entitled to the various protections afforded by the Investment Company Act with respect to its investments in Portfolio Funds.Accordingly, the provisions of the Investment Company Act, which, among other things, require investment companies to have securities held in custody at all times in segregated accounts and regulate the relationship between the investment company and its asset management, are not applicable to an investment in the Portfolio Funds.Unlike registered investment companies, such as the Fund, the Portfolio Funds are not obligated to disclose the contents of their portfolios.This lack of transparency may make it difficult for the Investment Manager to monitor whether the holdings of the Portfolio Funds cause the Fund to be above specified levels of ownership in certain asset classes.Although the Fund expects to receive information from each Portfolio Fund Manager regarding its investment performance on a regular basis, in most cases there is little or no means of independently verifying this information.A Portfolio Fund Manager may use proprietary investment strategies that are not fully disclosed to its investors and may involve risks under some market conditions that are not anticipated by the Fund.In addition, many Portfolio Fund Managers will not be registered as investment advisers under the Advisers Act in reliance on certain exemptions from registration under the act.In such cases, Portfolio Fund Managers will not be subject to various disclosure requirements and rules that would apply to registered investment advisers. Regulatory Change The regulation of the U.S. and non-U.S. securities and futures markets, investment funds such as the Fund and investment advisers such as the Investment Manager and Sub-Adviser has undergone substantial change in recent years, and such change is expected to continue for the foreseeable future.The effect of regulatory change on the Fund, while impossible to predict, could be substantial and adverse. Members Subject to Tax on Fund Profits Despite Receiving No Distributions Members are subject to tax each year on their allocable share of Fund income and gains, regardless whether the Fund makes any distributions to Members.The tax liability due in respect of such income and gains (if any) could be substantial.The Fund does not intend to make distributions to Members, although it is permitted to do so under the Operating Agreement. Delayed Schedule K-1s It is unlikely that the Fund will be able to provide final Schedule K-1s to Members for any given fiscal year until after April 15 of the following year.The Fund will endeavor to provide Members with estimates of the taxable income or loss allocated to their investment in the Fund on or before such date, but final Schedule K-1s will not be available until completion of the Fund’s annual audit (which may be six months after year-end due to delays in receiving necessary information from the Portfolio Fund Managers).Members therefore may be required to obtain extensions of the filing date for their income tax returns at the federal, state, and local level. Unrelated Business Taxable Income Tax-exempt investors in the Fund, including corporate pension and profit-sharing plans, simplified employee pension plans, Keogh plans for self-employed individuals (including partners), individual retirement accounts and charitable and educational institutions, should be aware that the Fund (and various Portfolio Funds) may use leverage, and that a portion of the Fund’s income is therefore likely to be treated as UBTI derived from debt-financed property.Any such tax liability must be paid by tax-exempt investors despite the fact that the Fund does not presently intend to make any distributions to Members.Tax-exempt organizations are required to report and pay tax on their share of such UBTI.Tax-exempt investors should consult with their own legal and financial advisers regarding the tax and other considerations involved in an investment in the Fund. 32 Adverse Tax Consequences There are a number of other tax risk factors associated with an investment in the Fund.See “FEDERAL INCOME TAX CONSIDERATIONS”below at page 38. ERISA Matters Most pension and profit sharing plans, individual retirement accounts and other tax-advantaged retirement funds are subject to provisions of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code” or the “Code”), the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or both, which may be relevant to a decision as to whether such an investor should invest in the Fund.There may, for example, be issues as to whether such an investment is “prudent.”Also, to the extent that Fund income is characterized as “unrelated debt-financed income,” a portion of the income earned by the Fund will constitute “unrelated business taxable income” in respect of pension and profit sharing plans.Legal counsel should be consulted by any such investor before investing in the Fund.See “INVESTMENTS BY EMPLOYEE BENEFIT PLANS” and “FEDERAL INCOME TAX CONSIDERATIONS:Tax-Exempt Members.” Custody Risk Institutions, such as brokerage firms, banks or Portfolio Funds have custody of the Fund’s and Portfolio Funds’ assets.Often these assets are not registered in the Fund’s name or a Portfolio Fund’s name.Bankruptcy or fraud at one of these institutions could impair the operational capabilities or the capital position of the Fund or Portfolio Fund.The Investment Manager has no control over the institutions with which the Portfolio Funds enter into transactions. The Investment Manager will attempt to limit its direct investment transactions, if any, to well-capitalized and established banks and brokerage firms in an effort to mitigate such risks.Brokers and other financial institutions have custody of Fund investments and do not register these assets in the name of the Fund.Consequently, the bankruptcy of any such broker or financial institution might have a greater adverse effect on the Fund than would be the case if the assets were registered in the Fund’s name.In addition, the banks from which the Fund may borrow money could in certain circumstances force a liquidation of the Fund’s positions.A forced liquidation could result in substantial losses. Contingent Liabilities The Operating Agreement authorizes the Board of Directors to establish reserves for unknown or contingent liabilities as the Board of Directors in its sole discretion deems advisable. Reliability of Valuations The Fund’s interest in a Portfolio Fund in which it invests is generally valued at an amount equal to the Fund’s interest in the Portfolio Fund, as determined pursuant to the instrument governing such Portfolio Fund, and reported by the respective Portfolio Fund Manager.As a general matter, the governing instruments of the Portfolio Fund provide that any securities or investments that are illiquid, not traded on an exchange or in an established market, or for which no value can be readily determined, are assigned such fair value as the respective Portfolio Fund Managers may determine in their judgment based on various factors.Such factors include, but are not limited to, dealer quotes or independent appraisals.Such valuations may not be indicative of what actual fair market value would be in an active, liquid or established market. 33 Estimates The Fund has limited ability to assess the accuracy of the valuations received from the Portfolio Funds.Furthermore, the net asset values received by the Fund from such Portfolio Funds are typically estimates only and, unless materially different from actual values, are generally not subject to revision.Revisions in financial statements by certain Portfolio Funds could require revision of the Fund’s financial statements. The net asset value of repurchases will be calculated on the basis of estimates.Any correction to these estimates will be reflected at the time of the correction; the net asset value at which repurchases are made generally will not be restated.In unusual circumstances, the adjustments to the estimated net asset value could be significant, resulting in either the repurchasing or the continuing Members incurring economic loss. The Investment Manager’s Management Fee may also be calculated on the basis of estimates and, if so, also will not be restated to reflect adjustments, if any, in subsequent periods. THE FOREGOING LIST OF RISK FACTORS DOES NOT PURPORT TO BE A COMPLETE EXPLANATION OF RISKS INVOLVED WITH AN INVESTMENT IN THE FUND.PROSPECTIVE MEMBERS SHOULD READ THIS ENTIRE MEMORANDUM AS WELL AS THE OPERATING AGREEMENT AND CONFER WITH THEIR RESPECTIVE INVESTMENT, TAX AND LEGAL ADVISERS BEFORE DETERMINING WHETHER TO INVEST IN INTERESTS IN THE FUND.IN ADDITION, AS THE FUND DEVELOPS AND CHANGES OVER TIME, AN INVESTMENT MAY BE SUBJECT TO ADDITIONAL AND DIFFERENT RISK FACTORS. CONFLICTS OF INTEREST The following inherent and potential conflicts of interest exist in respect of the Fund. Other Activities The Investment Manager, Sub-Adviser, their members, and their personnel are required to devote so much of their time to the activities of the Fund as may be reasonably required to further the business affairs and activities of the Fund.The Investment Manager, Sub-Adviser, their members, and their personnel are involved in other business ventures and may organize or become involved in other business ventures in the future.Neither the Fund nor any Member will share in the risks or rewards of the Investment Manager, Sub-Adviser, their members, and their personnel deriving from such other ventures.However, such other ventures will compete for the time and attention of such persons and might create other conflicts of interest.The Operating Agreement does not require the Investment Manager, Sub-Adviser, their members, and their personnel to devote any particular amount of time to the Fund. Management of Other Accounts Portfolio Fund Managers trade for accounts other than the Fund and may have an incentive to favor those accounts over the Fund as they may have investments in those accounts or receive greater compensation for managing them than they do for managing the Fund’s investment.The Investment Manager’s allocation policy provides that generally all investment opportunities will be allocated pro rata to appropriate and suitable accounts, including the Fund. Allocation of Investment Opportunities The Investment Manager, Sub-Adviser or their members may operate now or organize in the future investment vehicles similar to the Fund which may invest in similar or different investments.The Investment Manager or Sub-Adviser may select many of the same Portfolio Funds for the Fund and the other investment vehicles it manages. However, certain Portfolio Funds may not accept investments from both the Fund and the other investment vehicles. In such event, the Investment Manager and Sub-Adviser intend to give priority to investment vehicles that have already allocated assets to such Portfolio Funds. If no investment vehicle managed by the Investment Manager or Sub-Adviser has allocated assets to such Portfolio Funds, the Investment Manager or Sub-Adviser will determine in its discretion which investment vehicles, including the Fund, will invest with such Portfolio Funds. In selecting Portfolio Funds for certain investment vehicles, the Investment Manager’s allocation policy provides that generally all opportunities will be allocated pro rata to appropriate and suitable accounts, including the Fund. The Investment Manager and Sub-Adviser anticipate that there will be differences in the Portfolio Fund line-ups and allocations among the investment vehicles, including the Fund. The ultimate decision as to which Portfolio Funds to use for which investment vehicles, including the Fund, and the allocations among them will be determined in the Investment Manager’s and Sub-Adviser’s discretion. 34 Proprietary Trading by the Investment Manager, Sub-Adviser, Portfolio Fund Managers, their Principals and their Employees The Investment Manager, Sub-Adviser, Portfolio Fund Managers and their respective members, principals and employees may trade securities and commodity interests for their own accounts.Such proprietary trading may be in competition with the Fund and may be conducted at brokerage commission rates substantially lower than rates charged the Fund or Portfolio Funds or other accounts managed by Portfolio Fund Managers.Members will not be permitted to inspect the proprietary trading records of the Investment Manager, Sub-Adviser, Portfolio Fund Managers or their respective principals or employees. Selection of Brokers The Portfolio Fund Managers generally select brokers and dealers to effect transactions on behalf of the Fund.The Portfolio Fund Managers are not required to obtain the lowest brokerage commission rates or combine or arrange orders to obtain the lowest brokerage commission rates on Fund brokerage business.In placing brokerage business, the Portfolio Fund Managers may, as a general matter, consider the full range and quality of the services provided by the broker including, among other things, the value of any research and other services provided (whether directly or through a third party and regardless of whether the Fund is the direct or indirect beneficiary of such research or other services) as well as execution capabilities, commission rates, financial responsibility and responsiveness.See “BROKERAGE ARRANGEMENTS” below at page 36. Selling Agent Compensation The Investment Manager, Sub-Adviser and/or their affiliates may make payments to selected affiliated or unaffiliated third parties from time to time in connection with the distribution of Interests and/or the servicing of Members and/or the Fund. These payments will be made out of the Investment Manager’s, Sub-Adviser’s and/or affiliates’ own assets and will not represent an additional charge to the Fund. The amount of such payments may be significant in amount and the prospect of receiving any such payments may provide such third parties or their employees with an incentive to favor sales of Interests of the Fund over other investment options.Contact your financial intermediary for details about revenue sharing payments it receives or may receive. Promoting the Investment Manager’s Interests Prospective Members must realize that the Fund has been organized, in part, to provide an allocation opportunity to existing advisory clients of the Investment Manager’s members.Accordingly, the Investment Manager and its members will have a conflict of interest in recommending an allocation to the Fund upon which the Investment Manager (and, indirectly, its members) will earn compensation. Members’ Acknowledgment of Conflicts The Investment Manager and Sub-Adviser will discuss the above conflicts of interest with any prospective or existing investor upon request.These activities and conflicts of interest are explicitly acknowledged and consented to by each Member in the Subscription Agreement and Power of Attorney as a necessary condition to the Member’s admission to the Fund.Consent to the foregoing is an integral part of the consideration of each Member being admitted to the Fund. 35 BROKERAGE ARRANGEMENTS The Portfolio Fund Managers use a variety of securities and commodities brokers and dealers, some of which may be affiliated with certain of the Portfolio Fund Managers.The Investment Manager and Sub-Adviser assume no responsibility for the actions or omissions of any broker or dealer selected by a Portfolio Fund Manager. Section 28(e) of the Securities Exchange Act of 1934, as amended, provides a “safe harbor” to investment managers who direct their trading to particular brokers, in effect exchanging a portion of the commission revenue generated by their accounts for investment research and related services. Conduct outside of the safe harbor afforded by Section 28(e) is subject to the traditional standards of fiduciary duty under state and federal law.Certain of the Portfolio Funds’ “soft dollar” arrangements will not conform to the safe harbor of Section 28(e).However, the Investment Manager and Sub-Adviser are specifically authorized to select Portfolio Fund Managers that direct Portfolio Fund brokerage to firms which furnish or pay for quotation and/or electronic office equipment, recordkeeping and clerical services, office space, data, research and travel and entertainment expenses utilized or incurred by such Portfolio Fund Managers. In the case of all Portfolio Fund Managers that trade securities, their securities brokerage arrangements must, in general, meet the requirements of “best price and execution,” provided that if a Portfolio Fund Manager determines in good faith that the amount of commissions charged by a broker is reasonable in relation to the value of the brokerage, research products or services and other property, products and services provided by such broker, such Portfolio Fund Manager may cause the Portfolio Fund managed by it to pay commissions to such broker in an amount greater than the amount another broker might charge. Certain brokers for the Portfolio Funds may make cash payments to the Portfolio Funds or discharge the Portfolio Funds’ obligations to third parties.Under such arrangements, a Portfolio Fund may pay commissions to a broker that are greater than the amount another broker might charge. The Investment Manager and Sub-Adviser will review the “soft dollar” arrangements employed by prospective Portfolio Fund Managers in determining whether to allocate Fund assets to them.The Investment Manager and Sub-Adviser are authorized to consent on behalf of the Fund to “soft dollar” arrangements which fall outside of the Section 28(e) “safe harbor,” which restricts the use of “soft dollars” to the payment for research that provides “lawful and appropriate assistance” to the Portfolio Fund Manager in the performance of his investment decision-making responsibilities, provided that the Investment Manager and Sub-Adviser believe in good faith that placing Fund assets with such Portfolio Fund Manager is in, or not opposed to, the best interests of the Fund. Each Member, by executing the Subscription Agreement and Power of Attorney relating to the acquisition of an Interest, will specifically authorize the Fund to allocate assets to Portfolio Funds which engage in the foregoing “soft dollar” commission arrangements. OUTSTANDING SECURITIES Title of Class Amount Authorized Amount Held by Fund or for its Account Amount Outstanding Exclusive of Amount Shown Under (3) Membership Interests Unlimited $0 As of December 31, 2012 36 CAPITAL ACCOUNTS AND ALLOCATIONS Capital Accounts The Fund will maintain a separate capital account on its books for each Member.Each Member’s capital account will have an opening balance equal to the Member’s initial contribution to the capital of the Fund, and thereafter, will be (i) increased by the amount of any additional capital contributions by such Member, (ii) decreased for any payments upon repurchase or in redemption of all or a portion of the Member’s Interest and for any distributions in respect of such Member, and (iii) increased or decreased by the Member’s allocable share of the net profits or net losses of the Fund for each Fiscal Period (as defined in the Operating Agreement, Appendix A, Article 1.15).A Member’s capital account will also be debited for any other amounts as described below. Members’ capital accounts are adjusted on the last day of each Fiscal Period, other than for repurchases and capital contributions, which are debited and credited, respectively, to the Members’ capital accounts as of the beginning of each Fiscal Period.The initial Fiscal Period begins upon the commencement of operations of the Fund.Each subsequent Fiscal Period begins on the day after the last day of the preceding Fiscal Period, and each Fiscal Period (including the initial Fiscal Period) ends on the first to occur of (1) the last day of each fiscal year of the Fund, (2) the last day of each calendar year of the Fund, (3) the last day of each taxable year of the Fund; (4) the day preceding the effective date on which a contribution of capital is made to the Fund; (5) the Valuation Date (defined below) with respect to any repurchase of an Interest or portion of an Interest by the Fund, or the day preceding the effective date of any redemption of any Interest or portion of an Interest of any Member or the complete repurchase by a Member; (6)the effective date on which any amount is credited to or debited from the capital account of any Member other than an amount to be credited to or debited from the capital accounts of all Members in accordance with their respective Investment Percentages (as defined below); or (7) any other date as established by the Board.In addition, the final Fiscal Period shall end on the date the Fund dissolves.An “Investment Percentage” for each Member will be determined, as of the start of a Fiscal Period, by dividing the balance of the Member’s capital account by the sum of the balances of the capital accounts of all Members, as adjusted for any capital contributions and any repurchases of Interests as of the beginning of such Fiscal Period. The Investment Manager or its respective affiliates may also invest in the Fund from time to time in which case they will hold separate Interests as Members. Allocation of Profit and Loss Net profits or net losses of the Fund for each Fiscal Period will be allocated among and credited to or debited against the capital accounts of all Members in accordance with the Members’ respective Investment Percentages as of the start of such Fiscal Period.Net profits or net losses will be measured as the net change in the value of the net assets of the Fund, including any net change in unrealized appreciation or depreciation of investments and realized income and gains or losses and expenses (including offering and organizational expenses) during a Fiscal Period, adjusted to exclude any changes in the net assets that are attributable to any items to be allocated among the capital accounts of the Members other than in accordance with the Members’ respective Investment Percentages. Allocation of Special Items — Certain Withholding Taxes and Other Expenditures Withholding taxes or other tax obligations incurred by the Fund, directly or indirectly, that are attributable to any Member, as determined by the Fund, will be debited against the capital account of that Member as of the close of the Fiscal Period during which the Fund paid or incurred those obligations, and any amounts then or thereafter distributable to the Member will be reduced by the amount of those taxes.If the amount of those taxes is greater than the Member’s capital account as of the close of the Fiscal Period, then the Member and any successor to the Member’s Interest is required to pay upon demand to the Fund, as a contribution to the capital of the Fund, the amount of the excess.The Fund is not obligated to apply for or obtain a reduction of or exemption from withholding tax on behalf of any Member, although in the event that the Fund determines that a Member is eligible for a refund of any withholding tax, it may, at the request and expense of that Member, assist the Member in applying for the refund. Any expenditures payable by the Fund, directly or indirectly, and any other Fund items, to the extent paid or incurred or withheld, directly or indirectly, on behalf of, or by reason of particular circumstances applicable to, one or more but fewer than all of the Members, as determined by the Fund, will generally be charged to only those Members on whose behalf the expenditures or items are paid or incurred or whose circumstances gave rise to such expenditures or items.These charges or items will be debited to the capital accounts of the applicable Members as of the close of the Fiscal Period during which the items were paid or accrued by the Fund. 37 Reserves Appropriate reserves may be created, accrued, and charged against net assets and proportionately against the capital accounts of the Members for contingent liabilities as of the date the contingent liabilities become known to the Fund or the Board.Reserves will be in such amounts (subject to increase or reduction) that the Fund or the Board may deem necessary or appropriate.The amount of any reserve, or any increase or decrease therein, will be proportionately charged or credited, as appropriate, to the capital accounts of those investors who are Members at the time when such reserve is created, increased or decreased, as the case may be or, in the sole and absolute discretion of the Board, to those investors who, as determined by the Board were Members at the time of the act or omission giving rise to the contingent liability for which the reserve was established, increased or decreased in proportion to their capital accounts at that time and any such Member or former Member will be obligated to pay the amount of any such charge. If at any time an amount is paid or received by the Fund (other than contributions to the capital of the Fund, distribution or repurchases of Interests or portions thereof) that was not accrued or reserved for but would nevertheless, in accordance with the Fund’s accounting practices, be treated as applicable to one or more prior Fiscal Period, then such amount will be proportionately charged or credited, as appropriate, to those parties who were Members during such prior Fiscal Period or Periods. Notwithstanding the foregoing (i) no former Member will be obligated to make a payment exceeding the amount of such Member’s capital account at the time to which the charge relates, and (ii) no such demand will be made after the expiration of three years from the date on which such party ceased to be a Member.To the extent that a former Member fails to pay to the Fund, in full, any amount required to be charged to such former Member as described above, whether due to the expiration of the applicable limitation period or for any other reason whatsoever, the deficiency will be charged proportionately to the capital accounts of the Members at the time of the act or omission giving rise to the charge to the extent feasible, and otherwise proportionately to the capital accounts of the current Members. The Operating Agreement has terms relating to reserves that are substantially similar to the foregoing. FEDERAL INCOME TAX CONSIDERATIONS The following summary describes certain significant U.S. federal income tax consequences of owning Interests to investors that are U.S. persons, i.e., a citizen or resident of the United States, a corporation or partnership created or organized in the United States or any state thereof, or an estate or trust, the income of which is includible in income for U.S. federal income tax purposes regardless of its source.This summary does not discuss all of the tax consequences that may be relevant to a particular investor, including an investor who holds an Interest as part of a hedging, straddle, conversion, constructive sale or other integrated transaction, or to certain investors (e.g., tax-exempt and foreign investors and insurance companies) subject to special treatment under the federal income tax laws.In addition, this summary does not address the special tax consequences that may be applicable to persons who hold interests in partnerships, grantor trusts and other pass-through entities that hold Interests.Nor does this summary address state, local and foreign taxes that may be relevant to a particular investor, depending on that investor’s individual circumstances. This summary is based on the Code, Treasury Regulations promulgated under it (the “Treasury Regulations”), rulings of the Internal Revenue Service (the “Service”), and court decisions, all of which are subject to change, possibly with retroactive effect.The Fund has not sought a ruling from the Service or any other federal, state or local agency with respect to any of the tax issues affecting the Fund. The discussion of tax matters is not intended as tax advice for any particular investor.You should consult your professional tax adviser with respect to the tax aspects of an investment in the Fund. 38 Tax Treatment of Operations of the Fund and Portfolio Funds Partnership Status A limited liability company such as the Fund will be classified as a partnership for federal income tax purposes unless an election is filed with the Service for the partnership to be classified as a corporation.The Fund does not intend that such an election will be filed.Accordingly, the Fund will be classified as a partnership for federal income tax purposes, and has received an opinion to that effect from its counsel Drinker Biddle & Reath LLP. It is anticipated that the classification of Portfolio Funds for federal income tax purposes may vary, with some being classified as corporations and some being classified as partnerships. Under Section 7704 of the Code, a partnership that is “publicly traded” may be taxable as a corporation for federal income tax purposes even though it is classified as a partnership.A publicly traded partnership is any partnership the interests of which are traded on an established securities market or are readily tradable on a secondary market (or the substantial equivalent thereof).Interests in the Fund will not be traded on an established securities market.The Fund obtained an opinion of Drinker Biddle & Reath LLP that the Interests will not be readily tradable on a secondary market (or the substantial equivalent thereof), and that the Fund will therefore not be a publicly traded partnership. Tax opinions of counsel are not binding on the Service or the courts.If it were determined that the Fund is a publicly traded partnership taxable as a corporation, then generally the taxable income of that entity from and after the time it became a publicly traded partnership would be subject to corporate federal income tax (as well as state and local taxes) when recognized by the entity, distributions of that income would be treated as dividend income when received by the Members to the extent of the entity’s current or accumulated earnings and profits; and any favorable tax attributes of the Fund such as tax losses and tax credits would not flow out to the Members. The tax aspects discussed below depend, in large part, on the determination that the Fund is a partnership for federal income tax purposes.The Fund and the Portfolio Funds that are treated as partnerships for federal income tax purposes will not be subject to federal income tax.Rather, as described below, items of income, gain, loss, deduction and credit will flow through to the Members, and each Member will be required to report separately on the Member’s income tax return the Member’s allocable share of those partnership items.The Fund’s items of income, gain, loss, deduction and credit will include the Fund’s allocable share of the items of income, gain, loss, deduction and credit of the Portfolio Funds that are treated as partnerships for federal income tax purposes. Portfolio Funds that are classified as corporations for federal income tax purposes and are organized in foreign jurisdictions will be subject to federal income tax on their net income that is effectively connected with a U.S. trade or business and U.S. withholding tax on certain non-effectively connected U.S. source income.In general, the Fund will recognize taxable gain or loss when it disposes of stock in such a corporate Portfolio Fund.Moreover, such a corporate Portfolio Fund will likely be treated as a “passive foreign investment company,” in which case, each Member will be required to pay tax at ordinary income rates (as determined under Section 1291 of the Code) on its allocable share of any gain recognized on the sale of its indirect interest in the Portfolio Fund (or on certain distributions from the Portfolio Fund), plus a deemed interest charge (treated as an addition to tax) to reflect the deferral of income over the term for which the stock was held.The deferred tax charge will not apply if the Fund elects to recognize its allocable share of the corporate Portfolio Fund’s income and gain annually.The Fund generally intends to make such an election when and to the extent available, but no assurances can be given that such election will be available, because, in particular, any such election will require, among other things, the cooperation of the Portfolio Fund in making available certain financial information each year that comports with U.S. federal income tax requirements.Also, it is possible that the Fund might decide not to make such election with respect to one or more Portfolio Funds even if the election is available. There is also another alternative election that can be made in some circumstances as a way of avoiding adverse tax treatment for a passive foreign investment company described above, which is to mark to market the investment as of the end of each year, reporting any gain or loss as ordinary income or loss.The mark to market election, however, will only be available if the shares of a Portfolio Fund are regularly traded on a qualifying U.S. or foreign securities exchange.In the event that a mark to market election is available for a Portfolio Fund, the Fund may or may not decide to make the election. 39 Taxation of Members Each Member will be required to report on the Member’s federal income tax return the Member’s allocable share of each item of the Fund’s income, gain, loss, deduction and credit for each taxable year of the Fund ending with or within the Member’s taxable year.See “Allocations of Profits and Losses” below.Each item generally will have the same character and source (either U.S. or foreign) as if the Member had realized the item directly.Members must report and pay taxes on these items regardless of the extent to which, or whether, the Members receive cash distributions from the Fund.Moreover, investments in certain securities, such as original issue discount obligations, market discount obligations, regulated futures contracts and other Section1256 contracts (as defined in the Code), preferred stock with redemption or repayment premiums, and stock of certain types of foreign corporations, such as a “controlled foreign corporation” or “passive foreign investment company,” could cause the Fund, and consequently the Members, to recognize taxable income without the Fund or the Members receiving any related cash distribution.See “Tax Treatment of Fund Investments—General” and “Tax Treatment of Fund Investments—‘Phantom Income’ from Investments” below.An investment in a “passive foreign investment company” could also, in the absence of either of the specific elections described above, cause a Member to pay a deferred tax and interest charge on income and gain that is treated as having been deferred.In addition, because the net profits or net losses of the Fund that are allocated to a Member’s capital account for each Fiscal Period will generally reflect both gain and loss realized, and income accrued, for federal income tax purposes and the unrealized appreciation and depreciation of investments, a Member’s share of the taxable income of the Fund in any year may be more or less than the amount of net profits or net losses allocated to the Member’s capital account for that year. For the reasons described above and because, among other things, the Fund is not generally obligated, and does not intend, to make distributions. Members may recognize substantial amounts of taxable income in each year, the taxes on which are substantially in excess of any distributions from the Fund. Members will receive annual tax information necessary for completion of federal, state and local tax returns.The Fund will furnish to Members such information as soon as practicable after receipt of the necessary information from Portfolio Funds.However, in the likely event that the Fund does not receive all of the necessary underlying information on a timely basis, the Fund will be unable to provide such annual tax information to the Members for any given taxable year until after April 15 of the following year.Members should therefore expect to obtain extensions of the filing dates for their income tax returns at the federal, state and local level. Allocations of Profits and Losses Under the Operating Agreement, the net profits or net losses of the Fund for each Fiscal Period are allocated among the Members and to their capital accounts without regard to the amount of income or loss actually recognized by the Fund for federal income tax purposes.The items of taxable income, deduction, gain, loss and credit actually recognized by the Fund for federal income tax purposes for each taxable year generally are to be allocated for federal income tax purposes among the Members pursuant to the principles of Treasury Regulations issued under Sections 704(b) and 704(c) of the Code, to reflect equitably the amounts of net profits or net losses of the Fund allocated to each Member’s capital account for the current and prior taxable years. Treasury Regulations issued with respect to Sections 704(b) and 704(c) of the Code provide rules to govern a situation where capital accounts of partners are in certain events adjusted to reflect changes in the fair market value of a partnership’s assets without regard to the actual tax results for the year.Generally, under these Treasury Regulations, gain or loss recognized for tax purposes upon the sale of securities which have a basis for federal income tax purposes that differs from the value carried on the partnership’s books is allocated among the partners based on the previous allocation to capital accounts of the changes in the fair market value of such securities.The governing rules are quite complex, however, and could lead to certain incongruities at times. The Fund may, in its sole discretion, specially allocate items of Fund income, gain or loss for a taxable year to a Member that has the Member’s Interest repurchased, to the extent the Member’s book capital account would otherwise exceed, or be less than, the Member’s adjusted tax basis in the Interest (net of the Member’s allocable share of partnership liabilities) at the time of the redemption. 40 If the Fund specially allocates items of Fund gain to a Member that has the Member’s Interest repurchased, the Member may recognize capital gains, and/or ordinary income which may include short-term capital gain, in the Member’s last taxable year in the partnership with an equal and offsetting reduction in the amount of long-term capital gain recognized by the Member on the liquidating distribution upon repurchase.There can be no assurance that, if the Fund makes such special allocations, the Service will accept them.If those special allocations are challenged by the Service, the Fund’s items of income and gain allocable to the remaining Members may be increased. Tax Elections; Returns; Audits The Code provides for optional adjustments to the basis of partnership property upon distributions of partnership property (including cash) to a partner and transfers of partnership interests (including by reason of death) provided that a partnership election has been made pursuant to Section 754.A partnership, in its sole discretion, may make such an election.Any such election, once made, cannot be revoked without the Service’s consent.As a result of the complexity and added expense of the tax accounting required to implement such an election, the Fund does not currently intend to make a Section 754 election.However, downward basis adjustments of this sort are mandatory upon distributions of partnership property and transfers of partnership interests under certain circumstances described below.The Fund may incur additional expenses for the reasons discussed above as a result of making any mandatory basis adjustments. Under Section 743 of the Code, the Fund or any Portfolio Fund that is taxed as a partnership for federal income tax purposes generally will be required to reduce its basis in its assets after a Member transfers its Interest in the Fund if, following the transfer, the adjusted basis of the Fund or the Portfolio Fund, as the case may be, in its assets exceeds their fair market value by more than $250,000.A similar downward adjustment of basis may be required under Section 734 of the Code after a distribution to a Member in liquidation of the Member’s Interest in the Fund if the Member recognizes a loss in excess of $250,000 on the distribution.The Fund and, if applicable, a Portfolio Fund that is taxed as a partnership for federal income tax purposes may avoid any such reduction in the basis of its assets, however, in connection with a transfer of an Interest in the Fund (but not in connection with a distribution to a Member), if the Tax Matters Partner (as defined below) causes the Fund to make an election that would generally preclude a transferee Member in such a situation from deducting that Member’s allocable share of losses from sales or exchanges of Fund assets to the extent those losses were “built-in” at the time of the transfer.The Tax Matters Partner, in its discretion, may choose to make this election. Each partnership decides how to report the tax items on its information returns, and all partners are required under the Code to treat the items consistently on their own returns, unless they file a statement with the Service disclosing the inconsistency.In the event the federal income tax returns of the Fund are audited by the Service, the tax treatment of the Fund’s income and deductions generally will be determined at the Fund level in a single proceeding rather than by individual audits of the Members.The Investment Manager, who is designated as the “Tax Matters Partner,” has considerable authority to make decisions affecting the tax treatment and procedural rights of all Members.In addition, the Tax Matters Partner will generally have the authority to extend the statute of limitations relating to all Members’ tax liabilities with respect to Fund items and to bind certain Members to settlement agreements unless those Members notify the Service to the contrary. Tax Treatment of Distributions of Cash A Member receiving a cash nonliquidating distribution from the Fund will generally recognize income and/or gain only (1) to the extent of the “unrealized receivables” (as defined under applicable Treasury Regulations) allocable to the portion of the Member’s Interest that is being redeemed, which amount will be ordinary income, and (2) to the extent that the amount of the cash distributed exceeds the sum of the Member’s adjusted tax basis for the Member’s Interest in the Fund and the amount of such unrealized receivables, which excess will be capital gain.For these purposes, accrued but untaxed market discount, if any, on debt securities held by the Fund (or by a Portfolio Fund that is a partnership for federal income tax purposes) will be treated as an unrealized receivable. 41 A Member receiving a cash liquidating distribution from the Fund in connection with a complete redemption from the Fund generally will recognize capital gain or loss equal to the difference between the amount of cash received (less any ordinary income attributable to unrealized receivables) and the adjusted tax basis of the Member’s Interest in the Fund (less allocable liabilities).The capital gain or loss will be short-term, long-term, or some combination of both, depending upon the timing of the Member’s contributions to the Fund.However, as noted above, a withdrawing Member will recognize ordinary income equal to the Member’s allocable share of the Fund’s unrealized receivables. Distributions of Property A partner’s receipt of a distribution of property from a partnership is generally not taxable.Under Section 731 of the Code, however, a distribution consisting of marketable securities generally is treated as a distribution of cash (rather than property) unless the distributing partnership is an “investment partnership” and the recipient is an “eligible partner” within the meaning of Section 731(c) of the Code.The Fund will determine at the appropriate time whether it qualifies as an “investment partnership.”Assuming that the Fund so qualifies, if a Member is an “eligible partner,” which term should include a Member whose contributions to the Fund consisted solely of cash, the recharacterization rule described above would not apply. Tax Treatment of Fund Investments General Subject to the treatment of certain transactions and the mark-to-market election described above, the Fund expects that its gains and losses from securities transactions typically will be capital gains and capital losses.These capital gains and losses may be long-term or short-term depending, in general, upon the length of time a particular investment position was held and, in some cases, upon the nature of the transaction.Property held for more than twelve months generally will be eligible for long-term capital gain or loss treatment.The application of certain rules relating to short sales, to so-called “straddle” and “wash sale” transactions and to certain futures contracts, certain foreign currency forward contracts and certain option contracts may serve to alter the manner in which the holding period for a security is determined or may otherwise affect the characterization as short-term or long-term, and also the timing of the recognition of certain gains or losses.Moreover, the straddle rules and short sale rules may require the capitalization of certain related expenses. In view of the flexibility afforded to the Fund, turnover of the Fund’s investments may be greater than that of other similar investment vehicles.As a consequence, the Members may recognize greater amounts of gains in any given taxable year which, in the case of non-corporate Members, may constitute short-term capital gains subject to tax at ordinary income tax rates.Moreover, the Fund may make investments through the use of derivative contracts such as swaps that may involve payments that would give rise to ordinary income or expense rather than be taken into account in computing gains and losses.In respect of any such expenses, see “—Deductibility of Fund Investment Expenditures and Certain Other Expenditures” below. The maximum federal ordinary income tax rate for individuals on investment income is 43.4 percent and, in general, the maximum individual federal income tax rate for long-term capital gains is 23.8 percent (which in each case includes a 3.8 percent Medicare tax) (unless the taxpayer elects to be taxed at ordinary rates in certain circumstances, see “—Limitation on Deductibility of Investment Interest and Short Sale Expenses” below), although in all cases the actual rates may be higher due to the phase-out of certain tax deductions, exemptions and credits.Qualified dividend income is generally taxable at long-term capital gain rates – i.e., at a maximum rate of 23.8 percent.The excess of capital losses over capital gains may be offset against the ordinary income of an individual taxpayer, subject to an annual deduction limitation of $3,000.For corporate taxpayers, the maximum federal income tax rate is 35 percent.Capital losses of a corporate taxpayer may be offset only against capital gains, but unused capital losses generally may be carried back three years (subject to certain limitations) and carried forward up to five years. Additionally, the Fund may, through Portfolio Funds, realize ordinary income from accruals of interest and dividends on securities.Portfolio Funds may hold debt obligations with “original issue discount.”In such case, the Fund will be required to include amounts in taxable income on a current basis even though receipt of such amounts occurred in a subsequent year.Portfolio Funds may also acquire debt obligations with “market discount.”Upon disposition of a market discount obligation, Portfolio Funds and, in turn, the Fund generally will be required to treat gain recognized as interest income to the extent of the market discount which accrued during the period the debt obligation was held by the Portfolio Fund.The Fund may recognize ordinary income or loss with respect to the Fund’s direct or indirect investments in partnerships engaged in a trade or business.Income and loss on foreign currencies, and on debt instruments, receivables and liabilities that are denominated in a foreign currency and that result from fluctuations in exchange rates, will also generally constitute ordinary income and loss.Moreover, gain recognized from certain “conversion transactions” will be treated as ordinary income.1 1 Generally, a conversion transaction is one of several enumerated transactions where substantially all of the taxpayer’s return is attributable to the time value of the net investment in such transaction. The enumerated transactions are (1) the holding of any property (whether or not actively traded) and entering into a contract to sell such property (or substantially identical property) at a price determined in accordance with such contract, but only if such property was acquired and such contract was entered into on a substantially contemporaneous basis, (2) certain straddles, (3) generally any other transaction that is marketed or sold on the basis that it will have the economic characteristics of a loan but the interest-like return would otherwise be taxed as a capital gain and (4) any other transaction specified in Treasury Regulations. 42 “Phantom Income” from Investments Pursuant to various “anti-deferral” provisions of the Code (the “controlled foreign corporation” and “passive foreign investment company” provisions), investments, if any, by the Fund in certain foreign corporations, including Portfolio Funds taxed as corporations for federal income tax purposes, may cause a Member to (i) recognize income and gain prior to the Fund’s receipt of distributable proceeds, (ii) pay a deferred tax and interest charge on income and gain that are deemed as having been deferred or (iii) recognize ordinary income that, but for the “anti-deferral” provisions, would have been treated as long-term or short-term capital gain. Deductibility of Fund Investment Expenditures and Certain Other Expenditures Subject to certain exceptions, all miscellaneous itemized deductions, as defined by the Code, of an individual taxpayer, and certain of such deductions of an estate or trust, including in each case a partner’s allocable share of any such deductions with respect to expenses incurred by a partnership, are deductible only to the extent that such deductions exceed 2% of the taxpayer’s adjusted gross income.In addition, the Code further restricts the ability of an individual with an adjusted gross income in excess of a specified amount to deduct such investment expenses.Under such provision, the aggregate amount of otherwise deductible investment expenses and other itemized deductions will be reduced by the lesser of (i) 3 percent of the excess of the individual’s adjusted gross income over the specified amount or (ii) 80 percent of the amount of itemized deductions otherwise allowable for the taxable year.Moreover, expenses that are miscellaneous itemized deductions are not deductible by a noncorporate taxpayer in calculating alternative minimum tax liability. The preceding limitations on deductibility do not apply to deductions attributable to a trade or business.The trading of stocks or securities is generally considered engaging in a trade or business for this purpose while investing in stocks or securities is generally not so considered.It is the Service’s position that investment management expenses incurred by a fund such as the Fund that invests in other funds will constitute miscellaneous itemized deductions subject to the preceding limitations on deductibility. At the end of each taxable year, the Fund will determine the extent to which its expenses are attributable to a trade or business or are miscellaneous itemized deductions.The Investment Manager, in the case of the Fund, and the manager or other authorized person, in the case of each Portfolio Fund classified as a partnership for federal income tax purposes, will make this determination for the applicable entity.There can be no assurance that the Service will agree with these determinations. Operating expenses of the Fund, including the Investment Management Fee and any other amounts treated as compensation paid to the Investment Manager, as well as certain investment expenses of the Fund, including amounts paid in respect of certain swaps and other derivative contracts, to the extent not attributable to a trade or business, may be treated as miscellaneous itemized deductions subject to the foregoing rules or may be required to be capitalized.Moreover, syndication expenses of the Fund (consisting of expenses attributable to the sales of Interests), which are required to be capitalized for federal income tax purposes, are not amortizable for tax purposes. 43 Limitation on Deductibility of Investment Interest and Short Sale Expenses “Investment interest” expense of a noncorporate taxpayer (including a partner’s allocable share of any such expense incurred by a partnership) is deductible only to the extent of the taxpayer’s “net investment income” (including a partner’s allocable share of any net investment income of a partnership), which generally is net income derived from investments.Moreover, net investment income does not include any long-term capital gain and dividends taxable at capital gain rates unless the taxpayer elects to pay tax on such amounts at ordinary income tax rates.Any excess investment interest is treated as paid or accrued in the following year. For purposes of this provision, the Fund’s and Portfolio Funds’ activities will generally be treated as giving rise to investment income for a Member, and the investment interest limitation will generally apply to a noncorporate Member’s share of the interest and short sale expenses attributable to the Fund’s operation.In such case, a noncorporate Member will be denied a deduction for all or part of that portion of the Member’s allocable share of the Fund’s ordinary losses attributable to interest and short sale expenses unless the Member has sufficient investment income from all sources including the Fund.A Member who cannot deduct losses currently will be entitled to carry such deductions forward to future years, subject to the same limitation.The investment interest limitation will also apply to interest paid by a noncorporate Member on money borrowed to finance its investment in the Fund.Potential investors are advised to consult with their own tax advisers with respect to the application of the investment interest limitation to their particular situations. Losses A Member may deduct the Member’s allocable share of the Fund’s losses only to the extent of the adjusted tax basis of the Member’s Interest in the Fund.Members who are individuals, estates, trusts or certain closely held corporations will be able to deduct the Fund’s losses only to the extent of the Member’s amount “at risk” in the Fund.Under current law, the deduction of capital losses is limited to the extent of capital gains in the case of a corporation and to the extent of capital gains plus $3,000 in the case of an individual. Limitation on Uses of Losses From Passive Activities The Code limits the deductibility of losses from a “passive activity” against income that is not derived from a passive activity.This restriction applies to individuals, estates, trusts, personal service corporations and certain closely held corporations.Pursuant to Temporary Treasury Regulations, income or loss from securities and commodities trading (including trading in foreign currencies) or investing activity generally will not constitute income or loss from a passive activity.Therefore, passive activity losses from other sources generally will not be deductible against a Member’s share of such income and gain.However, if a Portfolio Fund is engaged in a trade or business or invests in a partnership that is engaged in a trade or business, income or loss attributable to those investments may constitute passive activity income or loss to the Members. State and Local Taxes Prospective investors should also consider the potential state and local tax consequences of an investment in the Fund.In addition to being taxed in its own state or locality of residence, a Member may be subject to tax return filing obligations and income, franchise and other taxes in jurisdictions in which the Fund, or the Portfolio Funds that are treated as partnerships, operate.The Fund may be required to withhold state and local taxes on behalf of the Members.Any amount withheld generally will be treated as a distribution to each particular Member.However, an individual Member may be entitled to claim a credit on his or her resident state income tax return for the income taxes paid to the nonresident jurisdictions.Further, the Fund and the Portfolio Funds may be subject to state and/or local taxes. 44 Foreign Taxation In general, the manner in which the Fund and its income will be subject to taxation in the various countries in which the Fund conducts investment activities will depend on whether the Fund is treated as having a trade or business in the particular country.Although the Fund will endeavor, to the extent consistent with achieving its management and investment objectives, to minimize the risk that it is treated as engaged in a trade or business in a particular country that might result in significant taxation, no assurance can be provided in this regard. It is possible that certain amounts received from sources within foreign countries will be subject to withholding taxes imposed by those countries.In addition, the Fund or a Portfolio Fund may also be subject to other withholding and capital gains, stamp duty or other taxes in some of the foreign countries where a Portfolio Fund purchases and sells securities and other instruments.Tax treaties between certain countries and the United States, if applicable, may reduce or eliminate such taxes.In many such circumstances, however, it may not be administratively feasible to claim such benefits, and the Board will have sole discretion as to whether the Fund will apply for benefits on behalf of itself or the Members under any tax treaty.It is impossible to predict in advance the rate of foreign tax the Fund and any Portfolio Funds will pay because the amount of the Fund’s assets to be invested in various countries, and the ability of the Fund or any Portfolio Fund to reduce such taxes, is not known. The Members will be informed by the Fund as to their proportionate share of the foreign taxes paid by the Fund and a Portfolio Fund that is treated as a partnership for federal income tax purposes, which they will be required to include in their income.The Members generally will be entitled to claim either a credit (subject, however, to various limitations on foreign tax credits) or, if they itemize their deductions, a deduction (subject to the limitations generally applicable to deductions) for their share of such foreign taxes in computing their federal income taxes.A Member that is an entity that is exempt from income taxation will not ordinarily benefit from any such credit or deduction. Tax-Exempt Investors Because the Fund and/or Portfolio Funds that are partnerships for federal income tax purposes may incur debt in connection with the purchase of securities, futures and other investments, the Fund may generate income that is taxable as unrelated business taxable income (“UBTI”) to tax-exempt investors who invest directly in the Fund, or indirectly through a partnership or other pass-through entity.In addition, a tax-exempt investor may recognize UBTI if it incurs indebtedness to finance its investment in the Fund, and it is possible that certain investments by the Fund may result in UBTI even if those investments are not debt financed. Prospective investors that are individual retirement accounts, title holding companies, private foundations, and private operating foundations, as well as any other tax-exempt investors, should consult their own tax advisers with respect to the tax consequences of investing in, and receiving UBTI from, the Fund. INVESTMENTS BY EMPLOYEE BENEFIT PLANS The U.S. Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the Code impose certain requirements on employee benefit plans to which ERISA applies (“ERISA Plans”), certain other plans (such as individual retirement accounts and Keogh plans) that, although not subject to ERISA, are subject to certain similar rules of the Code (such ERISA Plans and such other plans, collectively, “Plans”) and those persons who are fiduciaries with respect to such Plans.In accordance with ERISA’s general fiduciary standards, before investing in the Fund, an ERISA Plan fiduciary should determine whether such an investment is permitted under the governing Plan instruments and is appropriate for the Plan in view of its overall investment policy and the composition and diversification of its portfolio.Moreover, ERISA and the Code require that certain reporting and disclosure be made with respect to Plan assets, that Plan assets be held in trust, and that the indicia of ownership of ERISA Plan assets generally be maintained within the jurisdiction of the district courts of the United States.Thus, a Plan fiduciary considering an investment in the Fund should consult with its legal counsel concerning all the legal implications of investing in the Fund, especially the issues discussed in the following paragraphs.In addition, a Plan fiduciary should consider whether an investment in the Fund will result in any UBTI to the Plan.See “FEDERAL INCOME TAX CONSIDERATIONS.” 45 Unless statutory or administrative exemptions are available, Section 406 of ERISA and Section 4975 of the Code prohibit a broad range of transactions involving Plan assets and persons who have certain specified relationships to a Plan (“parties in interest” within the meaning of ERISA and “disqualified persons” within the meaning of the Code) and impose additional prohibitions on parties in interest and disqualified persons who are Plan fiduciaries.These prohibitions also apply with respect to any entity whose assets consist of Plan assets by reason of Plans’ investment in the entity.Certain prospective Plan investors may currently maintain relationships with the Investment Manager, Sub-Adviser, and/or entities that are affiliated with the Fund, and, as a result, one or more of such entities may be deemed to be a “party in interest” or “disqualified person” with respect to (including a fiduciary of) any such prospective Plan investor. Because the Fund will be registered as an investment company under the Investment Company Act, the assets of the Fund will not be deemed to constitute Plan assets.However, the Plan’s Interest itself will be a Plan asset. Employee benefit plans that are governmental plans (as defined in Section 3(32) of ERISA and Section 414(d) of the Code) or “non-electing” (within the meaning of Section 410(d) of the Code) church plans (as defined in Section 3(33) of ERISA and Section 414(e) of the Code) are not subject to the requirements of ERISA and the Code discussed above but may be subject to materially similar provisions of other applicable federal or state law or may be subject to other legal restrictions on their ability to invest in the Fund.Accordingly, any such governmental plans and church plans and the fiduciaries of such plans should consult with their legal counsel concerning all the legal implications of investing in the Fund. THE FUND’S SALE OF INTERESTS TO PLANS IS IN NO RESPECT A REPRESENTATION OR WARRANTY BY THE FUND, THE ADVISER, SUB-ADVISER OR ANY OF THEIR AFFILIATES, OR BY ANY OTHER PERSON ASSOCIATED WITH THE SALE OF THE INTERESTS, THAT SUCH INVESTMENT BY PLANS MEETS ALL RELEVANT LEGAL REQUIREMENTS APPLICABLE TO PLANS GENERALLY OR TO ANY PARTICULAR PLAN, OR THAT SUCH INVESTMENT IS OTHERWISE APPROPRIATE FOR PLANS GENERALLY OR FOR ANY PARTICULAR PLAN. BY ITS PURCHASE OF THE INTERESTS BY A PLAN, EACH OF THE PLAN INTEREST HOLDERS WILL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT (A) THE INVESTMENT BY SUCH PLAN INTEREST HOLDER IN THE FUND IS PRUDENT FOR THE PLAN (TAKING INTO ACCOUNT ANY APPLICABLE LIQUIDITY AND DIVERSIFICATION REQUIREMENTS OF ERISA), (B) THE INVESTMENT IN THE FUND IS PERMITTED UNDER ERISA, THE CODE, OTHER APPLICABLE LAW AND THE GOVERNING PLAN DOCUMENTS, (C) NEITHER THE ADVISER, SUB-ADVISER, NOR ANY OF THEIR AFFILIATES HAS ACTED AS A FIDUCIARY UNDER ERISA OR THE CODE WITH RESPECT TO SUCH PURCHASE, (D) NO ADVICE PROVIDED BY THE ADVISER, SUB-ADVISER OR ANY OF THEIR AFFILIATES HAS FORMED A PRIMARY BASIS FOR ANY INVESTMENT DECISION BY SUCH PLAN INTEREST HOLDER IN CONNECTION WITH SUCH PURCHASE, AND (E) THE PURCHASE, HOLDING AND DISPOSITION OF THE INTEREST WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION ACCESS TO INFORMATION The office of the Investment Manager is located at 201 E. Fifth St., Suite 1600, Cincinnati, Ohio 45202 and its telephone number is 1-888-268-0333. Prospective investors and their representatives are invited to review any materials available to the Investment Manager relating to the Fund, the operations of the Fund, this offering, the background, experience and investing history of the principals and affiliates of the Investment Manager and any other matters relating to this offering; and the officers of the Investment Manager will answer inquiries from prospective investors and their representatives relating thereto.All such materials will be made available at any mutually convenient location at any reasonable hour after reasonable prior notice.The Investment Manager will afford prospective investors and their representatives the opportunity to obtain any additional information necessary to verify the accuracy of any representations or information set forth in this Memorandum to the extent that the Fund or the Investment Manager possesses such information or can acquire it without unreasonable effort or expense.Such review is limited by the confidentiality of personal information relating to Members. 46 Due to the financial sophistication of the persons to whom this offering is directed, this Memorandum sets forth certain information material to evaluating the merits of an investment in the Fund in summary form only. The Fund’s most recent audited annual and unaudited quarterly financial statements (if any) will be provided to prospective investors upon request. NO PROSPECTIVE INVESTOR SHOULD SUBSCRIBE FOR AN INTEREST WHO IS NOT SATISFIED THAT EITHER SUCH PROSPECTIVE INVESTOR OR A REPRESENTATIVE HAS ASKED FOR AND RECEIVED ALL INFORMATION NECESSARY TO EVALUATE THE RISKS AND MERITS OF AN INVESTMENT IN THE FUND. NO PERSON SHOULD INVEST IN THE FUND WHO CANNOT AFFORD THE RISKS OF AN INVESTMENT, INCLUDING THE LOSS OF ALL OR SUBSTANTIALLY ALL OF THE INVESTMENT. PURCHASING AN INTEREST The completed Subscription Agreement and Power of Attorney should be returned to the Fund and the Administrator at least 15 days before the beginning of the calendar month in order for the subscriber to be admitted as a Member of the Fund on the first day of that calendar month.Wire transfers must be received by the Fund’s bank by the 10th business day preceding the beginning of such calendar month.The Board of Directors may waive these deadlines in its sole discretion. In order to invest in the Fund, an investor must (1) date, complete and execute one copy of the Subscription Agreement and Power of Attorney, and (2) deliver or mail the executed Subscription Agreement and Power of Attorney (and deliver a wire transfer in the full amount of the subscription, to the Fund’s bank) to the Investment Manager at FEG Investors, LLC, 201 E. Fifth St., Suite 1600, Cincinnati, Ohio 45202. Prospective investors should contact the Investment Manager to arrange to make their investments.The minimum subscription amount is $250,000 and additional contributions from existing Members may be made in a minimum amount of $100,000, although the Board of Directors may waive such minimums in certain cases.Wire transfer information is available from the Investment Manager upon request. The Investment Manager will examine the Subscription Agreement and Power of Attorney of each prospective investor to determine the subscriber’s suitability and eligibility to invest in the Fund.The Board of Directors may reject any subscription in its sole discretion.If the subscription is rejected, any monies received will be returned. As part of the Fund’s responsibility for the prevention of money laundering, the Board of Directors, the Investment Manager and/or their affiliates may require a detailed verification of a Member’s identity, any beneficial owner underlying the account and the source of the payment.In the event of delay or failure by the subscriber or Member to produce any information required for verification purposes, the Board of Directors may refuse to accept a subscription (or may cause the mandatory repurchase of a Member’s capital account). Each subscriber and Member shall be required to make such representations to the Fund as the Fund, the Board of Directors or the Investment Manager shall require in connection with such anti-money laundering programs, including without limitation, representations to the Fund that such subscriber or Member is not a prohibited country, territory, individual or entity listed on the U.S. Department of Treasury’s Office of Foreign Assets Control (“OFAC”) website and that it is not directly or indirectly affiliated with, any country, territory, individual or entity named on an OFAC list or prohibited by any OFAC sanctions programs.Such Member shall also represent to the Fund that amounts contributed by it to the Fund were not directly or indirectly derived from activities that may contravene federal, state or international laws and regulations, including anti-money laundering laws and regulations. 47 INVESTOR QUALIFICATIONS Each prospective investor in the Fund will be required to certify that it is a U.S. person for federal income tax purposes and an “accredited investor” within the meaning of Rule 501 under the Securities Act of 1933, as amended.A natural person must generally have a net worth of $1,000,000 or more.For purposes of determining net worth, (i) the person’s primary residence shall not be included as an asset; (ii) indebtedness that is secured by the person’s primary residence, up to the estimated fair market value of the primary residence at the time of the proposed investment, shall not be included as a liability (except that if the amount of such indebtedness outstanding at the time of the proposed investment exceeds the amount outstanding 60 days before such date, other than as a result of the acquisition of the primary residence, the amount of such excess shall be included as a liability); and (iii) indebtedness that is secured by the person’s primary residence in excess of the estimated fair market value of the primary residence at the time of the proposed investment shall be included as a liability.A company must generally have total assets in excess of $5,000,000.Investors who meet such qualifications are referred to in this Memorandum as “Eligible Investors.”The qualifications required to invest in the Fund will appear in subscription documents that must be completed by each prospective investor.Existing Members who wish to request to purchase additional Interests will be required to qualify as “Eligible Investors” and to complete an additional investor certification prior to the additional purchase.An investment in the Fund may not be appropriate for certain types of tax-exempt entities, including Charitable Remainder Unitrusts, or CRUTs.Tax-exempt entities should consult with their tax advisers prior to making an investment in the Fund. REPURCHASES OF INTERESTS No Member has the right to require the Fund to redeem its Interest.The Board of Directors of the Fund, from time to time and in its complete and absolute discretion, may determine to cause the Fund to offer to repurchase Interests from Members pursuant to written requests by Members on such terms and conditions as it may determine.In determining whether the Fund should offer to repurchase Interests from Members pursuant to written requests, the Board of Directors will consider, among other things, the recommendation of the Investment Manager.The Investment Manager expects that it will recommend that the Fund offer to repurchase Interests from Members twice a year, effective as of June 30th and December 31st.The repurchase amount will be determined by the Board of Directors in its complete and absolute discretion, but is expected to be no more than approximately 25% of the Fund’s outstanding Interests.The Board of Directors also will consider the following factors, among others, in making such determination: (i) whether any Members have requested that the Fund repurchase Interests; (ii) the liquidity of the Fund’s assets; (iii) the investment plans and working capital requirements of the Fund; (iv) the relative economies of scale with respect to the size of the Fund; (v) the history of the Fund in repurchasing Interests; (vi) the conditions in the securities markets and economic conditions generally; and (vii) the anticipated tax consequences of any proposed repurchases of Interests. The Operating Agreement provides that the Fund will be dissolved if any Member that has submitted a written request, in accordance with the terms of the Operating Agreement, to tender all of such Member’s Interest for repurchase by the Fund has not been given the opportunity to so tender within a period of two (2) years after the request (whether in a single repurchase offer or multiple consecutive offers within the two-year period). When the Board of Directors determines that the Fund will offer to repurchase Interests (or portions of Interests), written notice will be provided to Members that describes the commencement date of the repurchase offer, and specifies the date on which repurchase requests must be received by the Fund (the “Repurchase Request Deadline”). For Members tendering all of their Interests in the Fund, Interests will be valued for purposes of determining their repurchase price as of a date approximately 65 days, and in no event less than 60, after the Repurchase Request Deadline (the “Full Repurchase Valuation Date”).The amount that a Member who is tendering all of its Interest in the Fund may expect to receive on the repurchase of such Member’s Interest will be the value of the Member’s capital account determined on the Full Repurchase Valuation Date, and the Fund will generally not make any adjustments for final valuations based on adjustments received from the Portfolio Funds, and the withdrawing Member (if such valuations are adjusted upwards) or the remaining Members (if such valuations are adjusted downwards) will bear the risk of change of any such valuations. 48 Members who tender a portion of their Interest in the Fund (defined as a specific dollar value in their repurchase request), and which portion is accepted for repurchase by the Fund, will receive such specified dollar amount.For Members tendering all of their Interest in the Fund, the value of such Interest being repurchased will be determined on the Full Repurchase Valuation Date.Within five days of the Repurchase Request Deadline, each Member whose Interest has been accepted for repurchase will be given a non-interest bearing, non-transferable promissory note by the Fund entitling the Member to be paid an amount equal to 100% of the unaudited net asset value such Member’s capital account (or portion thereof) being repurchased, determined as of the Full Repurchase Valuation Date (after giving effect to all allocations to be made as of that date to such Member’s capital account).The note will entitle the Member to be paid within 30 days after the Full Repurchase Valuation Date, or ten business days after the Fund has received at least 90% of the aggregate amount withdrawn by the Fund from the Portfolio Funds, whichever is later (either such date, a “Payment Date”).Notwithstanding the foregoing, if a Member has requested the repurchase of 90% or more of the Interest held by such Member, such Member shall receive (i) a non-interest bearing, non-transferable promissory note, which need not bear interest, in an amount equal to 90% of the estimated unaudited net asset value of such Member’s capital account (or portion thereof) being repurchased, determined as of the Full Repurchase Valuation Date (after giving effect to all allocations to be made as of that date to such Member’s capital account) (the “Initial Payment”), which will be paid on or prior to the Payment Date; and (ii) a promissory note entitling the holder thereof to the balance of the proceeds, to be paid within 30 days following the completion of the Fund’s next annual audit, which is expected to be completed within 60 days after the end of the Fund’s fiscal year. In the event that a Member requests a repurchase of a capital account amount that had been contributed to the Fund within 18 months of the date of the most recent repurchase offer, the Board of Directors may require payment of a repurchase fee payable to the Fund in an amount equal to 5% of the repurchase price, which fee is intended to compensate the Fund for expenses related to such repurchase.Contributions shall be treated on a “first-in, first-out basis.”Otherwise, the Fund does not intend to impose any charges on the repurchase of Interests. If Members request that the Fund repurchase a greater number of Interests than the repurchase offer amount as of the Repurchase Request Deadline, as determined by the Board of Directors in its complete and absolute discretion, the Fund shall repurchase the Interests pursuant to repurchase requests on a pro rata basis, disregarding fractions, according to the portion of the Interest requested by each Member to be repurchased as of the Repurchase Request Deadline. A Member who tenders some but not all of the Member’s Interest for repurchase will be required to maintain a minimum capital account balance of $250,000.The Fund reserves the right to reduce the amount to be repurchased from a Member so that the required capital account balance is maintained. TRANSFER OF INTERESTS No person shall become a substituted Member of the Fund without the consent of the Fund, which consent may be withheld in its sole discretion.Interests held by Members may be transferred only: (i) by operation of law in connection with the death, divorce, bankruptcy, insolvency, or dissolution of such Member; or (ii) under extremely limited circumstances, with the consent of the Board (which may be withheld for any reason in its sole and absolute discretion). If any transferee does not meet such investor eligibility requirements as may be required by the Board, the Fund reserves the right to redeem its Interest.If the Board does not consent to a transfer by operation of law, the Fund shall redeem the Interest from the Member’s successor.Any transfer must comply with the Securities Act of 1933, as amended.The Board generally will not consent to a transfer unless the transfer is:(i) one in which the tax basis of the Interest in the hands of the transferee is determined, in whole or in part, by reference to its tax basis in the hands of the transferring Member (e.g., gifts and contributions to family entities) or (ii) to members of the transferring Member’s immediate family (siblings, spouse, parents, or children).The foregoing permitted transferees will not be allowed to become substituted Members without the consent of the Board, which may be withheld in its sole and absolute discretion.Each transferring Member and transferee agrees to pay all expenses, including, but not limited to, attorneys’ and accountants’ fees, incurred by the Fund in connection with any transfer. 49 By subscribing for an Interest, each Member agrees to indemnify and hold harmless the Fund, the Board, the Investment Manager, the Sub-Adviser or each other Member, and any affiliate of the foregoing against all losses, claims, damages, liabilities, costs, and expenses (including legal or other expenses incurred in investigating or defending against any losses, claims, damages, liabilities, costs, and expenses or any judgments, fines, and amounts paid in settlement), joint or several, to which such persons may become subject by reason of or arising from any transfer made by that Member in violation of the Operating Agreement or any misrepresentation made by that Member in connection with any such transfer. Each transferring Member shall indemnify and hold harmless the Fund, the Board, the Investment Manager, the Sub-Adviser or each other Member and any affiliate of the foregoing against all losses, claims, damages, liabilities, costs, and expenses (including legal or other expenses incurred in investigating or defending against any such losses, claims, damages, liabilities, costs, and expenses or any judgments, fines, and amounts paid in settlement), joint or several, to which such persons may become subject by reason of or arising from:(i) any transfer made by such Member in violation of the Operating Agreement; and (ii) any misrepresentation by such Member in connection with any such transfer. CALCULATION OF NET ASSET VALUE; VALUATION The Fund will calculate its net asset value as of the close of business on the last business day of each calendar month and the last day of each Fiscal Period (as defined under “CAPITAL ACCOUNTS AND ALLOCATIONS:Capital Accounts”).In determining its net asset value, the Fund will value its investments as of such month-end or as of the end of such Fiscal Period, as applicable.The net asset value of the Fund will equal the value of the total assets of the Fund, less all of its liabilities, including accrued fees and expenses, each determined as of the date the Fund’s net asset value is calculated. The Investment Manager will oversee the valuation of the Fund’s investments on behalf of the Fund including the Fund’s investments in Portfolio Funds. The Board has approved procedures pursuant to which the Fund will value its investments in Portfolio Funds at fair value.In accordance with these procedures, fair value as of each month-end or as of the end of each Fiscal Period, as applicable, ordinarily will be the value determined as of such date by each Portfolio Fund in accordance with the Portfolio Fund’s valuation policies and reported at the time of the Fund’s valuation.As a general matter, the fair value of the Fund’s interest in a Portfolio Fund will represent the amount that the Fund could reasonably expect to receive from a Portfolio Fund if the Fund’s interest was redeemed at the time of valuation, based on information reasonably available at the time the valuation is made and that the Fund believes to be reliable.In the event that a Portfolio Fund does not report a month-end value to the Fund on a timely basis, the Fund will determine the fair value of such Portfolio Fund based on the most recent final or estimated value reported by the Portfolio Fund, as well as any other relevant information available at the time the Fund values its portfolio.Using the nomenclature of the hedge fund industry, any values reported as “estimated” or “final” values are expected to reasonably reflect market values of securities for which market quotations are available or fair value as of the Fund’s valuation date. Prior to the Fund investing in any Portfolio Fund, the Investment Manager will conduct a due diligence review of the valuation methodologies utilized by the Portfolio Fund, which as a general matter will utilize market values when available, and otherwise will utilize principles of fair value that the Investment Manager reasonably believes to be consistent, in all material respects, with those used by the Fund in valuing its own investments.Although the procedures approved by the Board provide that the Investment Manager will review the valuations provided by the Portfolio Fund Managers to the Portfolio Funds, neither the Board nor the Investment Manager will be able to confirm independently the accuracy of valuations provided by such Portfolio Fund Managers (which are unaudited). The Fund’s valuation procedures require the Investment Manager to consider all relevant information reasonably available at the time the Fund values its portfolio.The Investment Manager will consider such information, and may conclude in certain circumstances that the information provided by the Portfolio Fund Manager does not represent the fair value of the Fund’s interests in the Portfolio Fund.Although redemptions of interests in Portfolio Funds are subject to advance notice requirements, Portfolio Funds will typically make available net asset value information to holders which will represent the price at which, even in the absence of redemption activity, the Portfolio Fund would have effected a redemption if any such requests had been timely made or if, in accordance with the terms of the Portfolio Fund’s governing documents, it would be necessary to effect a mandatory redemption.Following procedures adopted by the Board, the Investment Manager will consider whether it is appropriate, in light of all relevant circumstances, to value such interests at the net asset value as reported by the Portfolio Fund Manager at the time of valuation, or whether to adjust such value to reflect a premium or discount to net asset value.In accordance with U.S. generally accepted accounting principles and industry practice, the Fund may not always apply a discount in cases where there is no contemporaneous redemption activity in a particular Portfolio Fund.In other cases, as when a Portfolio Fund imposes extraordinary restrictions on redemptions, when other extraordinary circumstances exist, or when there have been no recent transactions in Portfolio Fund interests, the Fund may determine that it is appropriate to apply a discount to the net asset value of the Portfolio Fund.Any such decision will be made in good faith, and subject to the review and supervision of the Board. 50 The valuations reported by the Portfolio Fund Managers, upon which the Fund calculates its month-end net asset value and the net asset value of each Fund Interest, may be subject to later adjustment or revision, based on information reasonably available at that time.For example, fiscal year-end net asset value calculations of the Portfolio Funds may be audited by their independent auditors and may be revised as a result of such audits.Other adjustments may occur from time to time.Because such adjustments or revisions, whether increasing or decreasing the net asset value of the Fund at the time they occur, relate to information available only at the time of the adjustment or revision, the adjustment or revision may not affect the amount of the repurchase proceeds of the Fund received by Members who had their Interests in the Fund repurchased prior to such adjustments and received their repurchase proceeds, subject to the ability of the Fund to adjust or recoup the repurchase proceeds received by Members under certain circumstances as described in “REPURCHASES OF INTERESTS” and “CAPITAL ACCOUNTS AND ALLOCATIONS:Reserves.”As a result, to the extent that such subsequently adjusted valuations from the Portfolio Fund Managers or revisions to the net asset value of a Portfolio Fund adversely affect the Fund’s net asset value, the outstanding Interests may be adversely affected by prior repurchases to the benefit of Members who had their Interests repurchased at a net asset value higher than the adjusted amount.Conversely, any increases in the net asset value resulting from such subsequently adjusted valuations may be entirely for the benefit of the outstanding Interests and to the detriment of Members who previously had their Interests repurchased at a net asset value lower than the adjusted amount.The same principles apply to the purchase of Interests.New Members may be affected in a similar way.See “RISKS: Fund Structure Risk—Reliability of Valuations.” The procedures approved by the Board provide that, where deemed appropriate by the Investment Manager and consistent with the Investment Company Act, investments in Portfolio Funds may be valued at cost.Cost will be used only when cost is determined to best approximate the fair value of the particular security under consideration.For example, cost may not be appropriate when the Fund is aware of sales of similar securities to third parties at materially different prices or in other circumstances where cost may not approximate fair value (which could include situations where there are no sales to third parties).In such a situation, the Fund’s investment will be revalued in a manner that the Investment Manager, in accordance with procedures approved by the Board, determines in good faith best reflects approximate market value.The Board will be responsible for ensuring that the valuation procedures utilized by the Investment Manager are fair to the Fund and consistent with applicable regulatory guidelines. To the extent the Fund holds securities or other instruments that are not investments in Portfolio Funds, it will generally value such assets as described below.Securities traded on one or more of the U.S. national securities exchanges, the NASDAQ Stock Market or any foreign stock exchange will be valued at the last sale price or the official closing price on the exchange or system where such securities are principally traded for the business day as of which such value is being determined.If no sale or official closing price of particular securities are reported on a particular day, the securities will be valued at the closing bid price for securities held long, or the closing ask price for securities held short, or if a closing bid or ask price, as applicable, is not available, at either the exchange or system-defined closing price on the exchange or system in which such securities are principally traded.Over-the-counter securities not quoted on the NASDAQ Stock Market will be valued at the last sale price on the applicable valuation day or, if no sale occurs, at the last bid price, in the case of securities held long, or the last ask price, in the case of securities held short, at the time net asset value is determined.Equity securities for which no prices are obtained under the foregoing procedures, including those for which a pricing service supplies no exchange quotation or a quotation that is believed by the Investment Manager not to reflect the market value, will be valued at the bid price, in the case of securities held long, or the ask price, in the case of securities held short, supplied by one or more dealers making a market in those securities or one or more brokers, in accordance with the valuation procedures of the Fund (the “Valuation Procedures”). 51 Fixed-income securities with a remaining maturity of 60 days or more for which accurate market quotations are readily available will normally be valued according to dealer-supplied bid quotations or bid quotations from a recognized pricing service (e.g., FT Interactive Data Corp., Merrill Lynch, J.J. Kenny, Bloomberg, Reuters or Standard & Poor’s).Fixed-income securities for which market quotations are not readily available or are believed by the Investment Manager not to reflect market value will be valued based upon broker-supplied quotations in accordance with the Valuation Procedures, provided that if such quotations are unavailable or are believed by the Investment Manager not to reflect market value, such fixed-income securities will be valued at fair value in accordance with the Valuation Procedures, which may include the utilization of valuation models that take into account spread and daily yield changes on government securities in the appropriate market (e.g., matrix pricing). High quality investment grade debt securities (e.g., treasuries, commercial paper, etc.) with a remaining maturity of 60 days or less are valued by the Investment Manager at amortized cost, which the Board has determined to approximate fair value.All other instruments held by the Fund will be valued in accordance with the Valuation Procedures. If no price is obtained for a security in accordance with the foregoing, because either an external price is not readily available or such external price is believed by the Investment Manager not to reflect the market value, the Investment Manager will make a determination in good faith of the fair value of the security in accordance with the Valuation Procedures.In general, fair value represents a good faith approximation of the current value of an asset and will be used when there is no public market or possibly no market at all for the asset.The fair values of one or more assets may not be the prices at which those assets are ultimately sold.In such circumstances, the Investment Manager or the Board, as applicable, will reevaluate its fair value methodology to determine, what, if any, adjustments should be made to the methodology. Assets and liabilities initially expressed in foreign currencies will be converted into U.S. dollars using foreign exchange rates provided by a pricing service.Trading in foreign securities generally is completed, and the values of such securities are determined, prior to the close of securities markets in the United States.Foreign exchange rates are also determined prior to such close.On occasion, the values of securities and exchange rates may be affected by events occurring between the time as of which determination of such values or exchange rates are made and the time as of which the net asset value of the Fund is determined.When such events materially affect the values of securities held by the Fund or its liabilities, such securities and liabilities may be valued at fair value as determined in good faith in accordance with procedures approved by the Board. The Investment Manager and its affiliates act as investment advisers to other clients that may invest in securities for which no public market price exists.Valuation determinations by the Investment Manager or its affiliates for other clients may result in different values than those ascribed to the same security owned by the Fund.Consequently, the fees charged to the Fund may be different than those charged to other clients, since the method of calculating the fees takes the value of all assets, including assets carried at different valuations, into consideration. Expenses of the Fund, including the Investment Management Fee, are accrued on a monthly basis on the day net asset value of the Fund is calculated and taken into account for the purpose of determining such net asset value. Prospective investors should be aware that situations involving uncertainties as to the value of portfolio positions could have an adverse effect on the net assets of the Fund if the judgments of the Board, the Investment Manager, or the Portfolio Fund Managers regarding appropriate valuations should prove incorrect.Also, Portfolio Fund Managers will generally only provide determinations of the net asset value of Portfolio Funds on a weekly or monthly basis, in which event it will not be possible to determine the net asset value of the Fund more frequently. 52 MISCELLANEOUS Limited Liability Company Operating Agreement The Fund’s Operating Agreement, attached hereto as Appendix A, contains detailed provisions regarding, among other matters, management of the Fund and the authority of the Board of Directors; meetings, if any, of Members; indemnification of the Directors, the Investment Manager and the Tax Matters Member; Transfer of Interests and withdrawal of capital from the Fund; and economic and tax allocations among Members.The Operating Agreement also gives the Board of Directors broad authority to amend the Operating Agreement in any manner that is not materially adverse to the Members, including making any amendment necessary or appropriate, in the discretion of the Board of Directors, to effect the Fund’s registration under the Investment Company Act.Prospective investors are urged to read carefully the Fund’s Operating Agreement, and investors will represent in the Fund’s Subscription Agreement and Power of Attorney to having done so. Legal and Accounting Matters Drinker Biddle & Reath LLP, One Logan Square, Suite 2000, Philadelphia, PA 19103, serves as counsel to the Fund. Ernst & Young LLP, 1900 Scripps Center, 312 Walnut Street, Cincinnati, Ohio, 45202, will serve as the Fund’s independent registered public accounting firm. 53 TABLE OF CONTENTS OF SAI INVESTMENT POLICIES AND PRACTICES 1 FUNDAMENTAL POLICIES 1 ADDITIONAL INFORMATION ON INVESTMENT TECHNIQUES OF THE FUND AND THE PORTFOLIO FUNDS AND RELATEDRISKS 2 OTHER POTENTIAL RISKS 16 BOARD OF DIRECTORS AND OFFICERS 16 CODES OF ETHICS 21 INVESTMENT MANAGEMENT AND OTHER SERVICES 21 BROKERAGE 25 CONFLICTS OF INTEREST 26 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND LEGAL COUNSEL 28 CUSTODIAN AND ADMINISTRATOR 28 VOTING 29 ANTI-MONEY LAUNDERING 29 PROXY VOTING POLICIES AND PROCEDURES 29 CONTROL PERSONS AND PRINCIPAL HOLDERS 29 FINANCIAL STATEMENTS 30 APPENDIX A: PROXY VOTING POLICY A-1 54 APPENDIX A FEG DIRECTIONAL ACCESS FUND LLC AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT of FEG Directional Access Fund LLC (the “Company”) is made effective as of February 20, 2013, by the Directors of FEG Directional Access Fund, amending and restating that certain limited liability company operating agreement made effective as of March 12, 2010 (the “Previous Operating Agreement”) by and among each Director (as defined in the Previous Operating Agreement), whether a signatory thereto or who otherwise agrees to be bound by the terms hereof and serve as Director, the Investment Manager as “Initial Member”, and each person thereafter admitted to the Company and reflected on the books of the Company as a Member. W I T N E S S E T H : WHEREAS, the Company heretofore has been formed as a limited liability company under the Delaware Act; and WHEREAS, pursuant to Sections 8.1(a)(i) and 8.1(c) of the Previous Operating Agreement, the undersigned (together with all other persons from time to time duly elected, qualified and serving as Directors in accordance with the terms of Section 2.6 hereof, the “Directors”) amend and restate in its entirety this limited liability company operating agreement; NOW, THEREFORE, for and in consideration of the foregoing and the mutual covenants hereinafter set forth, it is hereby agreed as follows: 1.
